















































INTERNATIONAL FRANCHISE AGREEMENT




of




HERTZ EQUIPMENT RENTAL SYSTEM




by and between




HERTZ EQUIPMENT RENTAL CORPORATION




and




MONGOLIA EQUIPMENT RENTAL CORPORATION




(the “Parties)
































--------------------------------------------------------------------------------







HERTZ EQUIPMENT RENTAL SYSTEM

INTERNATIONAL FRANCHISE AGREEMENT




TABLE OF CONTENTS

 

ITEM

 

PAGE

 

 

 

 

RECITALS

1

I.

GRANT OF NON-EXCLUSIVE LICENSE

2

II.

TERM AND RENEWAL

4

III.

SERVICES OF FRANCHISOR

5

IV.

FEES

6

V.

DUTIES OF FRANCHISEE

8

VI.

PROPRIETARY MARKS

14

VII.

THE MANUAL

16

VIII.

CONFIDENTIAL INFORMATION

17

IX.

ACCOUNTING AND RECORDS

18

X.

ADVERTISING AND SALES PROMOTION

19

XI.

INSURANCE

20

XII.

TRANSFERABILITY OF INTEREST

22

XIII.

DEFAULT AND TERMINATION

25

XIV.

OBLIGATIONS UPON TERMINATION OR EXPIRATION

28

XV.

COVENANTS

31

XVI.

TAXES, LAWS, PERMITS, AND INDEBTEDNESS

33

XVII.

INDEPENDENT CONTRACTOR AND INDEMNIFICATION

35

XVIII.

APPROVALS AND WAIVERS

36

XIX.

NOTICES

37

XX.

ENTIRE AGREEMENT

37

XXI.

SEVERABILITY AND CONSTRUCTION

38

XXII.

DISPUTE RESOLUTION

38

XXIII.

ACKNOWLEDGMENTS

42

XXIV.

MISCELLANEOUS

42




 

EXHIBIT A - Product Line

EXHIBIT B - Additional Locations

EXHIBIT C - Performance Requirements

EXHIBIT D - Guaranty and Undertaking

EXHIBIT E - OpCo Joinder Letter











- i -




--------------------------------------------------------------------------------







HERTZ EQUIPMENT RENTAL SYSTEM

FRANCHISE AGREEMENT




THIS AGREEMENT is made and entered into this 20th day of February, 2013, by and
between, on the one hand, HERTZ EQUIPMENT RENTAL CORPORATION, a  corporation
organized and existing under the laws of the State of Delaware, United States of
America, having its principal place of business at 225 Brae Boulevard, Park
Ridge, New Jersey 07656, U.S.A. (the “Franchisor”), and on the other hand,
Mongolia Equipment Rental Corporation, a corporation organized and existing
under the laws of Delaware, having its registered address at 2300 W. Sahara
Ave., Suite 800, Las Vegas, NV 89102 , the “Franchisee”).  




WITNESSETH:




WHEREAS, Franchisor and its affiliates conduct, and license others to conduct,
the business of renting, leasing, selling and maintaining the classes of
personal property (the “Product Line”) described below, principally for use in
construction, materials handling, and commercial and industrial activities,
under a unique plan or system (the “System”), which is identified by the
Proprietary Marks (defined below) (each an “Equipment Rental Business”);




WHEREAS, the System is characterized and distinguished by Franchisor’s standards
and specifications for the Product Line and other equipment; special marketing
techniques; methods and techniques for record keeping, reporting, advertising,
and sales promotion; and such other features as are conceived or developed by
Franchisor for authorized use as part of the System;




WHEREAS, Franchisor has the exclusive right to grant licenses to use the System;




WHEREAS, the System is identified by means of certain trademarks, trade names,
service marks, logos, emblems and other indicia of origin, including but not
limited to the mark HERTZ EQUIPMENT RENTAL, which are and will be set forth in
Franchisor’s Confidential Operating Manual (the “Manual”) or otherwise by
Franchisor in writing as being designated for use by Franchisee and by other
franchisees of the System in order to identify for the public the System, under
which the services are rendered and the high standards of quality attendant
thereto (the “Proprietary Marks”);




WHEREAS,  HERTZ SYSTEM, INC. (“Hertz”), a corporation organized and existing
under the laws of the State of Delaware, United States of America, with its
principal office in Park Ridge, New Jersey 07656, U.S.A., is the owner of the
Proprietary Marks and has the right to grant licenses to use those Proprietary
Marks; and




WHEREAS, Franchisee, having been advised of the nature of the System, and
understanding and acknowledging the necessity of operating in strict accordance
with the standards and specifications established by Franchisor and Hertz,
desires to receive the benefits to be derived from operating under the System
and from using the Proprietary Marks, and desires to be licensed hereunder to
operate an Equipment Rental Business identified by the mark HERTZ EQUIPMENT
RENTAL and the other Proprietary Marks licensed hereunder.








D-3




--------------------------------------------------------------------------------







NOW, THEREFORE, the parties, in consideration of the undertakings and
commitments of each party to the other party set forth herein, the sufficiency
of which is hereby acknowledged, mutually agree as follows:




I.

GRANT OF NON-EXCLUSIVE LICENSE




A.

Franchisor hereby grants to Franchisee, upon the terms and conditions herein
contained, the right and license, and Franchisee hereby undertakes the
obligation, to use the System in the conduct and operation of an Equipment
Rental Business under the mark HERTZ EQUIPMENT RENTAL and such other Proprietary
Marks as may be prescribed by Hertz (the “Franchised Business”); to use the
Proprietary Marks only in accordance with the terms of this Agreement and the
conditions set out in the  Consent by HERTZ at the end of this Agreement; to
operate and conduct the Franchised Business solely in accordance with the
System, as it is now constituted and may be changed, improved, and further
developed from time to time; and to operate and conduct the Franchised Business
and provide services in connection therewith only within the following area
 (the “Area of Responsibility”): The country of Mongolia as its boundaries exist
as of the date of this Agreement.  During the term of this Agreement, so long as
Franchisee remains, Franchisor shall not establish or license another to
establish an Equipment Rental Business within Franchisee’s Area of
Responsibility.




B.

Franchisee shall, in connection with the operation of the Franchised Business,
rent, lease and maintain only the Product Line set out in Exhibit A to this
Agreement, as it may be modified by Franchisor from time to time; provided,
however, Exhibit A may be amended from time to time as mutually agreed by
Franchisor and Franchisee.




C.

Franchisee expressly acknowledges and agrees that Franchisor retains and
reserves all rights not expressly granted to Franchisee in this Agreement.
 Franchisor shall retain, for itself, and its, parents, subsidiaries, and
affiliates (together, its “Affiliates”) the right, among others, to use, and to
license others to use, the System and the Proprietary Marks within and outside
the Franchisee’s Area of Responsibility; and to develop, use and license the use
of other proprietary marks within and outside the Franchisee’s Area of
Responsibility in connection with the sale, rental, lease, or other use of the
same, similar or different products and services, in each case except with
respect to the Equipment Rental Business for which Franchisee is being granted
an exclusive right and license as described in Paragraph I.A above, on any terms
and conditions Franchisor may deem advisable, and without granting Franchisee
any right therein.  Franchisee expressly acknowledges and agrees that Franchisor
and its Affiliates may develop, use and license methods, plans, programs or
procedures for the operation of equipment renting businesses which are not part
of the System and that Franchisee has no rights therein unless such methods,
plans, programs or procedures are expressly made part of the System by
Franchisor.




D.

Without limiting generality of the foregoing reservation of rights by
Franchisor, Franchisee agrees that it has no rights under this Agreement:








D-3




--------------------------------------------------------------------------------







(1)

To rent, lease or sell any vehicles that are determined by Franchisor to be
primarily designed, used or maintained for the transportation of property or
goods (a “Truck Rental Business”), subject to Franchisee’s right of first
refusal pursuant to Paragraph I.F.3. below, except for the rental or leasing of
trucks that are in the Product Line and used in connection with the operation of
the Franchised Business;




(2)

Except for new Product Lines sales approved by Franchisor (subject to any
restrictions designated by Franchisor, including manufacturer’s sale
restriction), to sell the Product Line, or any cars or trucks under the
Proprietary Marks or otherwise from or in connection with the Franchised
Business (a “Vehicle or Equipment Sales Business”);




(3)

To lease any cars under any lease agreements, or to rent any cars, including for
transient rental purposes, for insurance and mechanical related vehicle
replacement purposes, or in connection with or through any self-service program
or car-sharing service (a “Car Rental Business”); and




(4)

Except as expressly granted to Franchisee in this Agreement pursuant to
Paragraph I.A. above, to use any trademark (including other trademarks that
contain “HERTZ”) or any system (including other systems that are similar to or
contain elements or features of the System) owned, developed, or acquired by
Franchisor or its Affiliates.




E.

Franchisee further acknowledges and agrees that nothing in this Agreement shall
prohibit Franchisor or its Affiliates from:




(1)

Operating (or licensing others to operate) businesses and systems within (except
for another Equipment Rental Business) or without the Area of Responsibility;




(2)

Operating (or licensing others to operate) an Equipment Rental Business under
the Proprietary Marks or other trademarks outside the Area of Responsibility;




(3)

Operating (or licensing others to operate) a Truck Rental Business, Vehicle or
Equipment Sales Business, or Car Rental Business under the Proprietary Marks or
other trademarks within or without the Area of Responsibility, subject to
Franchisee’s right of first refusal pursuant to Paragraph I.F.3. below with
respect to the Truck Rental Business; or




(4)

Selling any of their assets, engaging in a public offering or private placement
of ownership interests, merging with or acquiring other corporations or
entities, or being acquired by another corporation or entity (including a
corporation or entity which may own or operate systems or chains which may be
competitive with or similar to the System).




Franchisee shall, at Franchisee’s expense, acquire or lease the following
location or locations for the Franchised Business:




(1)

Within one hundred eighty (180) days of the Commencement Date (as defined
below), and as approved by Franchisor, the initial location(s) for the
Franchised Business (the “Initial Franchised Premises”).








D-3




--------------------------------------------------------------------------------







(2)

The additional location(s) for the Franchised Business described in Exhibit B
hereto (which, together with the Initial Franchised Premises, shall each
constitute the “Franchised Premises” hereunder), which must be opened and in
operation by the date(s) specified in Exhibit B.  Franchisee’s failure to meet
the schedule for opening the additional locations constitutes grounds for
termination of this Agreement; provided, however, that Franchisor may, at its
option and in lieu of termination, reduce, modify, revise, or reclaim the Area
of Responsibility upon notice to Franchisee.




(3)

Franchisor hereby agrees that, so long as Franchisee shall be in full compliance
with this Agreement and with all other agreements (if any) between Franchisee
and Franchisor,  during the term of this Agreement, and subject to the
provisions of this Paragraph I.F.(3), Franchisor will not establish or license
another to establish a Truck Rental Business under the System at a location
within the Area of Responsibility without first having afforded Franchisee, for
a period of one hundred and eighty (180) days, a non-transferrable right of
first refusal to establish a Truck Rental Business under the System within the
Area of Responsibility.  Franchisee agrees that Franchisor shall have no
obligation to establish or to license another to establish a business under the
System within the Area of Responsibility if Franchisee elects not to exercise
its right of first refusal.  Franchisee shall exercise its right of first
refusal by execution of the then-current form of Hertz franchise agreement for
the Truck Rental Business, and such other ancillary agreements as Franchisor may
then require; provided, however, that the amount of the initial fee, license
fee, advertising fee, sales promotion fee, and any other fees to be provided for
in the franchise agreement, as well as the length of the term of such franchise
agreement, the scope of any territorial provisions, and the grant of any right
to establish additional franchised businesses, shall be the subject of
negotiation between the Franchisor and the Franchisee.




F.

(1)

To accommodate certain legal and structuring considerations, Franchisor hereby
agrees to allow Franchisee to appoint, and the Franchisee agrees that it shall
as soon as possible following the date of this Agreement but in any event within
3 calendar months of the Commencement Date, incorporate a company organized and
existing under the laws of Mongolia (“OpCo”) to operate the Franchised Business
on the express conditions (which conditions shall apply throughout the term of
this Agreement) that:  (i) Franchisee shall at all times control and oversee the
effective management and operations of OpCo, including all aspects of OpCo’s
operations related to the Franchised Business; (ii) Franchisee shall cause OpCo
to fully comply with all of the obligations of OpCo set forth in this Agreement
and any other agreement with Franchisor; (iii) Franchisee must provide to
Franchisor all ownership and operation information and documents that Franchisor
may reasonably require with regard to OpCo, including but not limited to
information, representations, warranties and agreements about OpCo, and true and
complete copies of any available organizational documents of OpCo; and (iv) save
for where Franchisor has given its express permission, OpCo shall be an
operating company whose primary purpose shall be the issuing, receiving and
settling of trade and other payments through a bank account.




(2)

OpCo will operate the Franchised Business, and perform such activities with
respect to the operation of the Franchised Business, which as a matter of
applicable law must be carried out by OpCo rather than Franchisee, including but
not limited to:  employing





D-3




--------------------------------------------------------------------------------







staff and processing visas, applying for local licenses and permits,
subscriptions to utilities, obtaining commercial leases, payment of employees’
wages, payment of local taxes, maintaining local books of account and making
necessary filings with government bodies.  Franchisee or one or more of its
owners must own one hundred percent of ownership interest in OpCo.  OpCo shall
limit, and its organizational documents shall limit, its activities to the
operation of the Franchised Business.




(3)

OpCo shall be authorized to use the Proprietary Marks and other elements of the
System, but only to the extent necessary to perform the obligations delegated to
OpCo under this Agreement, and only in compliance with all of the terms and
conditions of this Agreement.




(4)

The references to “Franchisee” in this Agreement shall be deemed to include both
“Franchisee” and “OpCo,” and Franchisee shall provide, upon incorporation of
OpCo, that OpCo shall jointly and severally, directly, unconditionally and
irrevocably join in and agree to be bound (as if a party hereto) by, and liable
for the breach of, all of Franchisee’s liabilities and obligations under this
Agreement by issue of a letter in the form set out in Exhibit E.  Without
limiting the generality of the foregoing, OpCo shall be bound by the governing
law and arbitration provisions in Article XXII.




II.

TERM AND RENEWAL




A.

The license granted to Franchisee under this Agreement shall commence on July
1st, 2013 (the “Commencement Date”) and continue for ten (10) years (the
“Initial Term”), unless renewed or sooner terminated in accordance with the
terms hereof.




B.

The license granted to Franchisee under this Agreement may be renewed for two
(2) successive five (5) year terms, provided that at the end of the Initial Term
(and, as applicable, the end of the first renewal period):




(1)

Franchisee has given Franchisor written notice of its election to renew not more
than twelve (12) months nor less than nine (9) months prior to the end of the
Initial Term (and, as applicable, the end of the first renewal period);




(2)

Franchisee is not in default of any provision of this Agreement, any amendment
hereof or successor hereto, or any other agreement between Franchisee and
Franchisor or its Affiliates (whether or not related to this Agreement), and has
substantially complied with all the terms and conditions of this Agreement and
such other agreements during the terms thereof;




(3)

Franchisee has paid all amounts owed to Franchisor on or before the dates on
which they were due;




(4)

Franchisee shall execute the then-current form of Hertz Equipment Rental System
International Franchise Agreement being offered by Franchisor, which agreement,
it is








D-3




--------------------------------------------------------------------------------







understood, shall supersede this Agreement in all respects and the terms of
which may differ from the terms of this Agreement, and which agreement shall
include the then applicable license fee, minimum fee and any other fees or
assessments being charged by Franchisor; provided, however, that no initial fee
shall be payable by Franchisee upon such renewal and, provided further, that the
right to renew for two (2) successive five (5) year periods provided for above
shall be preserved;




(5)

Franchisee shall execute a general release, in a form satisfactory to
Franchisor, of any and all claims against Franchisor and its Affiliates and
their officers, directors and employees, in their corporate and individual
capacities, arising out of or in connection with this Agreement, including,
without limitation, claims arising under all local laws, rules, and ordinances;




(6)

Franchisee shall have complied with Franchisor’s then-current qualification and
training requirements;




(7)

Franchisee shall refurbish, repair, replace or obtain, at Franchisee’s expense,
such equipment, computer systems, signs, interior and exterior decor items,
fixtures, furnishings, supplies and other products and materials required for
the operation of the Franchised Business as Franchisor may reasonably require
and shall otherwise modernize the Franchised Business to reflect the
then-current standards and image of the System as specified in the Manual;




(8)

Franchisor shall have a continuing program for the conduct and operation of the
Equipment Rental Business and be offering new franchises to conduct the
Equipment Rental Business at the time of such election by Franchisee and upon
each renewal;




(9)

Franchisee shall have achieved during the Initial Term of this Agreement (or, as
applicable, the first renewal period) the performance requirements set forth and
described in Exhibit C hereto; and




           (10)

Franchisor has not notified Franchisee of its determination of any applicable
law which is enacted, promulgated or amended after the date of this Agreement
that may have a material adverse effect on Franchisor’s or its Affiliates’
rights, remedies or discretion in franchising Equipment Rental Businesses in the
Area of Responsibility.




III.

SERVICES OF FRANCHISOR




A.

Franchisor shall, upon request of Franchisee, consult with Franchisee concerning
advertising, sales and publicity, and promotion of the Franchised Business.




B.

Franchisor may, at its option and upon such terms as it deems advisable, provide
Franchisee with continuing advisory assistance in the operation of the
Franchised Business.  Franchisor may from time to time offer to Franchisee, at
Franchisee’s expense, materials and bulletins on sales, marketing developments,
and operating techniques.




C.

Franchisor shall provide Franchisee with access to the Manual as more fully





D-3




--------------------------------------------------------------------------------







described in Paragraph VII. hereof, the contents of which Manual may be amended
or supplemented by Franchisor from time to time.




D.

Franchisor shall include such information as Franchisor deems appropriate about
Franchisee and other System franchisees on Franchisor’s Website (as defined
below) and in such other electronic and other sales promotion material as may
from time to time be determined by Franchisor.




E.

Franchisor may, from time to time and at its sole discretion, offer certain
products and services to Franchisee, for purchase at Franchisee’s option,
including Hertz Equipment Rental System Standard Rental Agreements, other forms,
stationery, standard Hertz Equipment Rental signs, sales promotional materials,
and decalcomania, upon such price, terms, and conditions as Franchisor may
determine.




F.

Franchisor shall, as may be deemed appropriate by Franchisor, include on
Franchisor’s Website such information with respect to rates, equipment and
conditions under which the Product Line may be rented from System franchisees.




G.

Franchisor shall, at its sole discretion, make available to Franchisee, such
programs as Franchisor may from time to time develop or designate to facilitate
the purchase of various equipment and materials required in the Franchised
Business (at Franchisor’s sole discretion, from Franchisor, its Affiliates, or
third party suppliers), upon such price, terms and conditions as Franchisor may
determine, and to the extent permitted by law.




H.

Franchisor shall make available to Franchisee, at Franchisor’s sole discretion
and upon such terms as Franchisor deems advisable, access to a program for the
disposal of used equipment.




I.

Notwithstanding anything to the contrary contained in this Agreement, any
obligation Franchisor may have to provide training or assistance that involves
personnel traveling to the Area of Responsibility is subject to Franchisor’s
determination, in its sole discretion and based on such information as
Franchisor deems appropriate, including U.S. State Department travel advisories,
that it is safe to travel to the proposed destination.




J.

Franchisee acknowledges and agrees that any designee, employee, regional/branch
offices, contractor or agent of Franchisor may perform any duty or obligation
imposed on Franchisor by this Agreement, as Franchisor may designate.




IV.

FEES




A.

In consideration of the license granted herein, Franchisee shall pay to
Franchisor the following fees:




(1)

An initial fee of Forty Five Thousand Dollars ($45,000.00) upon execution of
this Agreement, of which thirty Thousand Dollars($30,000.00) shall be for costs
heretofore incurred by Franchisor in connection with this Agreement and Fifteen
Thousand Dollars ($15,000.00) shall be for costs incurred by Franchisor in
furnishing assistance and services to Franchisee during the initial phase of the
Franchised Business, which are to defray Franchisor’s





D-3




--------------------------------------------------------------------------------







costs of any kind or nature by way of reimbursement or otherwise.  Franchisee
acknowledges and agrees that the initial fee shall be deemed fully earned upon
execution of this Agreement as consideration for Franchisor’s lost or deferred
opportunity to license others and to defray Franchisor’s costs. If Franchisor
permits Franchisee to defer payment of a portion of the initial fee and this
Agreement is terminated at any time before the initial fee has been paid in
full, the balance of the initial fee shall immediately become due to Franchisor.




(2)

A continuing monthly license fee in an amount equal to six percent (6%) of the
Gross Revenue, as hereinafter defined, derived from the Franchised Business, but
not less than $135,000 per annum.  The minimum annual amount shall be applied
beginning 12 months from the Commencement Date and shall be adjusted pro rata in
the case of a partial year, and all payments of the minimum annual amounts shall
commence and be due to Franchisor upon the submission of the annual statements
required under Paragraph IX.C.(1) hereof.




(3)

An amount equal to one percent (1%) of all sums or other consideration received
by Franchisee during the prior month related to (i) the sale, trade-in or other
disposal of used equipment previously employed in the conduct of the Franchised
Business, and (ii) new Product Lines sales approved by Franchisor, which such
sums or other consideration shall not also be subject to the continuing monthly
license fee otherwise due under Paragraph IV.A. (2) above, provided the one
percent (1%) fee is timely paid.




B.

If required by Franchisor, Franchisee shall pay any assessments related to
Franchisor’s Programs (as defined in Paragraph V.J.(2) below) on the same pro
rata basis as other System franchisees within the same geographical or market
area as the Area of Responsibility (as determined by Franchisor from time to
time).  Such assessments may be used by Franchisor to defray any of Franchisor’s
operating expenses and overhead reasonably related to the administration,
direction or operation of such Programs.  Franchisor shall from time to time
determine and inform Franchisee of the amount of such assessments, and the time
and manner of payment thereof by Franchisee.




C.

All payments required by this Paragraph IV. to be paid to Franchisor shall be
due in such manner and at such times (which may be on a monthly or other
periodic basis) as may be prescribed by Franchisor from time to time, in its
sole discretion.  Any payment, or any report or statement required under any
other paragraph of this Agreement, not actually received by Franchisor on or
before the date on which it is due shall be deemed overdue.  Franchisee shall
pay Franchisor a late fee of not less than 10% of the total amount overdue.
 Such late fee shall not be deemed a waiver or an election of remedies by
Franchisor, nor shall it be deemed a penalty.  Such late fee shall be deemed to
reimburse Franchisor for its reasonable added administrative cost and expenses
associated with such late payment.  Franchisee acknowledges and agrees that
these added costs and expenses are difficult to calculate and that such late fee
is a reasonable estimate of such added costs and expenses.




D.

“Gross Revenue,” for the purposes of this Agreement, shall mean and include the
gross amount of all sums, whether such sums are cash or credit, billed or
charged by Franchisee (whether or not the same shall have been paid or
collected) as time, mileage, or use charges, loss and collision damage waiver
charges, personal accident or other insurance charges (net of the portion of
such charges which is payable by Franchisee to the insurance carrier issuing the





D-3




--------------------------------------------------------------------------------







applicable policy), and all other charges and all other income of every kind and
nature derived from the Franchised Business; but shall not include the amount of
any sales or other similar taxes imposed by government authorities separately
stated and collected from customers, any refueling service charges separately
stated, equipment transportation and delivery charges provided by third parties
and separately stated and supported by original invoice, nor any sums received
as insurance or otherwise to reimburse Franchisee for damage to the personal
property of Franchisee, or to reimburse Franchisee for the loss, conversion, or
abandonment of such property (but inclusive of all proceeds of any business
interruption insurance policies maintained by Franchisee).




E.

All amounts mentioned in this Agreement are in the currency of the United States
of America and all references to “Dollars” or “$” in this Agreement are to the
currency of the United Statement of America.  All payments to Franchisor
pursuant to this Agreement shall be made in the currency of the United States of
America at the prevailing rate of exchange at the principal commercial banks
where Franchisee's principal place of business is located on the first business
day of the month during which payment is due.  Without limiting the generality
of Paragraph IV.C above, Franchisor shall have the right to require that all
payments due under this Agreement shall be made by international bank wire
transfer in immediately available funds to a bank account designated by
Franchisor, unless the transmission of said monies would violate applicable
governmental regulations for the control of currency or banking, in which case
said monies shall, at the option of Franchisor, be deposited by Franchisee for
the account of Franchisor in an interest-bearing, United States dollar-linked
account with an appropriate depository agent designated by Franchisor and
subject to the sole control of Franchisor.  All fees assessed in connection with
conversion of currencies or transmittal of payment shall be borne by Franchisee.
 Franchisor shall be entitled to all interest earned on such deposits.  In the
event such restrictions are in place for ninety (90) days or longer, Franchisor
shall have the right, but not the obligation, to terminate this Agreement upon
notice to Franchisee.




F.

Franchisee shall provide Franchisor within one hundred eighty days (180) days of
the Commencement Date a standby letter of credit, in form and substance
satisfactory to Franchisor in the amount of _________________, from a leading
commercial bank approved by Franchisor.  




V.

DUTIES OF FRANCHISEE




A.

Franchisee understands and acknowledges the importance of maintaining the
excellent reputation of Franchisor and its System, and recognizes the need to
comply with the System as now constituted and as the same may from time to time
be changed by Franchisor, and that such compliance is important to Franchisee,
Franchisor and other franchisees in order to develop and maintain high quality
and uniform operating standards, and to protect Franchisor’s reputation and
goodwill.




B.

Franchisee shall continuously offer, energetically advertise, and otherwise
actively promote the Product Line so as to develop the largest possible market
for the Product Line within the Area of Responsibility; and shall otherwise
devote Franchisee’s best efforts to the conduct and operation of the Franchised
Business.








D-3




--------------------------------------------------------------------------------







C.

Franchisee shall designate one individual as the representative of Franchisee
(the “Representative”) at the end of this Agreement, who is authorized to act on
behalf of, and bind,  Franchisee with respect to this Agreement. The
Representative shall have the right to manage the Franchised Business.
 Franchisee and the Representative shall devote their best efforts to the
development, conduct, maintenance and operation of the Franchised Business,
within the Area of Responsibility; and use every reasonable means to encourage
the use of Hertz world-wide equipment rental services.




D.

Prior to opening the Franchised Business, Franchisee’s Representative, manager
and key employees shall, at Franchisee’s sole expense (including all travel and
living expense), attend and complete such initial training programs and courses
at reasonable frequency as Franchisor may require.  In addition, Franchisor may
require Franchisee’s Representative, at Franchisee’s sole expense (including all
travel and living expense) to attend such remedial training programs and courses
as Franchisor deems necessary to improve Franchisee’s operation of the
Franchised Business.  Franchisee’s Representative, manager and key employees
may, at Franchisee’s option and sole expense (including all travel and living
expense, and the payment of associated training fees, if any), attend and
complete such other additional training programs and courses as Franchisor may,
in its sole discretion, offer from time to time.  Franchisee shall implement a
training program for all employees of the Franchised Business in accordance with
Franchisor’s then-current standards and procedures.




E.

Franchisor may, at its sole option, hold periodic conventions or seminars for
System franchisees, which may include programs on sales and marketing
techniques, performance specifications, advertising programs and training
suggestions, among other things.  Franchisee’s attendance at each such
convention or seminar is mandatory and Franchisee shall pay all expenses of
attending, including travel, lodging, meals and entertainment.




F.

All sales and marketing activities of Franchisee shall conform to the standards,
methods and procedures which may be prescribed from time to time by Franchisor
in writing.  Franchisee shall maintain a sufficient supply of, and use at all
times in its operation hereunder, only such promotional, sales, and marketing
supplies and materials as conform with Franchisor’s image, standards and such
specifications as Franchisor may prescribe from time to time.  In addition,
Franchisee agrees to list the Franchised Business, as directed by Franchisor, in
paper and electronic directories applicable to the Area of Responsibility.
 Franchisee authorizes Franchisor, at Franchisor’s discretion, to appoint any
qualified agent or agency to place telephone directory and electronic listings,
at Franchisee’s expense, in the uniform manner prescribed by Franchisor.
 Franchisee agrees to pay for such listings in the manner prescribed by
Franchisor from time to time.




G.

Franchisee shall operate the Franchised Business only from the Franchised
Premises.  Franchisee agrees to use the Franchised Premises solely for the
purpose of operating the Franchised Business, except as otherwise agreed to by
Franchisor in writing; and to keep the Franchised Premises open and in normal
operation for such minimum hours and days as Franchisor may reasonably prescribe
from time to time.  Franchisee shall actively and continuously operate the
Franchised Business at each of the Franchised Premises in accordance with
Paragraph I.F. above throughout the term of this Agreement.








D-3




--------------------------------------------------------------------------------







H.

Franchisee agrees to maintain the Franchised Premises in a clean, attractive
condition and in good repair, and in connection therewith, shall make such
reasonable additions, repairs and replacements thereto as may be required for
that purpose, including, without limitation, such periodic repainting, repairs
to impaired equipment, and such other repairs and renovation as Franchisor may
reasonably direct from time to time.




I.

Franchisee agrees to rent, lease and maintain only the equipment included in the
Product Line set out in Exhibit A to this Agreement and specified in the Manual;
to repair and maintain the Product Line as prescribed by Franchisor; to replace
individual components of such Product Line at such reasonable intervals as
Franchisor may require; to incorporate in or delete from the Product Line such
categories of equipment as Franchisor may specify; and to maintain such
quantities of equipment in each equipment category as Franchisor may require; to
keep and maintain all equipment in excellent mechanical and running order, and
in a safe, efficient, clean and presentable condition, and to promptly respond
to manufacturer’s recalls and to comply with the manufacturer’s instructions
related thereto.




J.

Franchisee shall maintain and operate the Franchised Business in conformity with
such standards, specifications and procedures as Franchisor may from time to
time prescribe in the Manual or otherwise in writing, including but not limited
to the following obligations:




(1)

To participate in any and all programs, campaigns or activities, regular or
special, relating to advertising, sales promotion, marketing, reservations,
centralized billing, or any other program, campaign or activity which Franchisor
may from time to time engage in, conduct or prescribe, in its sole discretion,
for its benefit and the benefit of System franchisees.




(2)

To subscribe to, participate in, and comply with any and all operating programs,
customer satisfaction programs, account programs, coupon programs, experimental
or test programs, and such other programs that Franchisor may from time to time
prescribe in the Manual or otherwise in writing, including, but not limited to,
the Franchisor’s: (i) frequent renter or loyalty programs; and (ii) Franchisor
Account Programs (as defined in and in accordance with and subject to Paragraph
V.J. (13) below); as all such programs may be modified, replaced or instituted
by Franchisor from time to time (together with all programs, campaigns, and
activities described in Paragraph V.J.(1) above, the “Programs”).  Franchisee
agrees to support and service the Programs in accordance with the relevant
provisions thereof, as required by Franchisor, and to contribute to the expense
thereof, if any, on the same basis as other System franchisees in accordance
with Paragraph IV.B. above.  Franchisee understands and agrees that it may be
required to enter into participation or other agreements, which shall contain
such terms and conditions as Franchisor shall determine to be appropriate, to
evidence Franchisee’s participation in such Programs.




(3)

To purchase and install such signs, fixtures, furnishings, appliances and
equipment as Franchisor may direct from time to time to comply with standards
and specifications required by the System; and to refrain from installing or
permitting to be installed any signs, fixtures, furnishings, appliances or
equipment not meeting Franchisor’s standards and specifications.  Franchisee
agrees to refurbish and upgrade the Franchised Premises as may be reasonably
required by Franchisor to maintain or improve the appearance of the Franchised
Premises, to accommodate new or additional equipment or equipment related
requirements, and





D-3




--------------------------------------------------------------------------------







to conform to Franchisor’s current standards and specifications as Franchisor
may from time to time prescribe in the Manual or otherwise in writing.
 Franchisee agrees to display, at Franchisee’s expense, the mark HERTZ EQUIPMENT
RENTAL and such other Proprietary Marks as Franchisor designates on all signage,
forms, uniforms, stationery and any other items that Franchisor designates for
display of such Proprietary Marks.  In the event that Franchisor changes its
Proprietary Marks, or trade dress, Franchisee shall have a reasonable period of
time (as Franchisor may from time to time prescribe in the Manual or otherwise
in writing) to make such modifications pursuant to this Paragraph.




(4)

To carry out and report to Franchisor such customer satisfaction tracking
techniques as Franchisor requires and to achieve throughout the term of this
Agreement the performance requirements set forth and described in Exhibit C
hereto.




(5)

To require that employees of Franchisee, while working at the Franchised
Business, wear uniforms, provided by Franchisee at Franchisee’s expense, of such
color, design and other specifications as Franchisor may require.  Franchisee’s
employees shall present a neat and clean appearance at all times and render
competent and courteous service to all customers of the Franchised Business.
 Franchisee shall employ (or the Representative serve as) a manager who shall
devote his full time to the management and operation of the Franchised Business.




(6)

To decorate, in a manner satisfactory to Franchisor, the interior and exterior
of the Franchised Premises with the colors and other trade dress prescribed by
Franchisor from time to time; and to paint and letter the Product Line and other
personal property utilized in the Franchised Business in the uniform manner
prescribed by Franchisor from time to time.




(7)

To cooperate with all other franchisees and Equipment Rental Businesses operated
by Franchisor’s parent and to comply with all policies and procedures set forth
in the Manual.




(8)

To use, in connection with the renting of the Product Line, at Franchisee’s
expense, only the Hertz Equipment Rental System Standard Rental Agreement forms
from time to time specified by Franchisor and no modifications, alterations or
additions shall be made to such forms without Franchisor’s prior written consent
(save that the forms may be translated into any relevant language if the
Franchisee so requires).  Franchisee shall purchase from Franchisor’s approved
suppliers the Hertz Equipment Rental System Standard Rental Agreement forms that
meet Franchisor’s then-current specifications.




(9)

To afford each renter of the Product Line, in accordance with the Hertz
Equipment Rental System Standard Rental Agreement, the option, by payment of an
additional charge specified by Franchisee, to effect the waiver of certain
claims by Franchisee against such renter for loss of or damage to the rented
personal property, subject, however, to all the terms, conditions, and
limitations contained in the Hertz Equipment Rental System Standard Rental
Agreement and applicable laws.




(10)

To promptly and courteously honor, to the same extent and pursuant to the same
terms and conditions Franchisor honors, centralized billing arrangements and any
charge








D-3




--------------------------------------------------------------------------------







cards which may from time to time be approved by Franchisor, whether or not such
cards are guaranteed cards, and to honor such cards in accordance with the terms
and conditions thereof, or in the manner from time to time prescribed by
Franchisor.  Nothing herein shall be construed to prevent Franchisee from
honoring any other charge cards in its discretion.




(11)

To diligently solicit and endeavor to secure suitable applicants for centralized
billing which Franchisor, or its Affiliates, in their sole discretion, may
decide to approve from time to time, and to forward applications to Franchisor,
or such Affiliate, for investigation and approval.




(12)

To maintain the type of time, use, mileage or other rates promoted or prescribed
by Franchisor from time to time; to furnish Franchisor with a complete schedule
of Franchisee’s charges and rates; and to maintain the types and levels (maximum
or minimum) of rates promoted or prescribed from time to time by Franchisor to
the extent allowed by applicable law which, in Franchisor’s sole discretion, and
business judgment, Franchisor determines best serve the competitive and other
business interests of the System.  In Franchisor’s sole discretion, such rates
may include or exclude a separate charge or charges for mileage, the insurance
referred to in Paragraph V.J.(9) hereof, gasoline, oil, maintenance or any other
item.




(13)

Franchisor and its Affiliates may enter into contracts throughout the term of
this Agreement with commercial entities, membership associations, governmental
or inter-governmental agencies and departments, and other groups and
organizations under which the contracting party receives contracted rates,
discounts, rebates or other benefits (“Franchisor Account Programs”); Franchisee
agrees to comply with, and adhere to, all such contracted rates, discounts,
rebates or other benefits as Franchisor may from time to time prescribe in the
Manual or otherwise in writing, except as may otherwise be required by
applicable law.  Further, Franchisee agrees to comply with all of the terms and
conditions of all Franchisor Account Programs as Franchisor may establish and
modify them from time to time, including liability insurance coverages.

 

(14)

To cooperate in the preparation, development and maintenance of an interior page
on Franchisor’s Website, which shall contain such information about Franchisee’s
Franchised Business as Franchisor deems necessary or appropriate.  All such
information (and any proposed revisions thereto) shall be subject to
Franchisor’s approval prior to posting or use.  Except for hertzmongolia.com and
mongoliahertz.com, Franchisor’s Website is the only Website authorized for
advertising the Franchised Business, and, except as provided in this Paragraph
V.J. (14), absent Franchisor’s prior written approval, Franchisee is strictly
prohibited from advertising the Franchised Business on any website other than
Franchisor’s designated Website.  Franchisor shall have sole discretion and
control over Franchisor’s Website design and content.  Franchisor shall have no
obligation to maintain its Website or Websites indefinitely, and shall have the
right to dismantle any Website or alter any Website’s form or content at any
time without liability to Franchisee.  Franchisor may also engage third parties
to develop, administer or otherwise service such Websites.  Franchisor shall be
the owner of hertzmongolia.com, mongoliahertz.com or any other URL for any
website that includes the Proprietary Marks, or any other proprietary mark,
words, or other name associated with the Franchisor or the System.  Except for
hertzmongolia.com and mongoliahertz.com, Franchisee further agrees that it shall
not use any existing or future Proprietary Marks or any variation thereof as
part of a domain name or








D-3




--------------------------------------------------------------------------------







electronic address of any website and agrees to immediately transfer, without
charge, the ownership of any domain names containing the Proprietary Marks
including hertzmongolia.com and mongoliahertz.com to Franchisor upon demand.  As
used herein, “Website” means any interactive electronic document, contained in a
network of electronic devices linked by communications software, that Franchisor
operates or authorizes others to operate and that refers to the Franchised
Business, the Proprietary Marks, or the System.




(15)

To comply with all of the terms and conditions of all customer complaint
programs that Franchisor may from time to time prescribe in the Manual or
otherwise in writing.  Pursuant to such programs, Franchisor shall have the
right to resolve customer complaints on Franchisee’s behalf and to receive
reimbursement from Franchisee for the costs of resolving such complaints, and
Franchisee agrees to abide by all customer complaint decisions rendered by
Franchisor.




(16)

To refrain from engaging in any practices which tend to mislead the public in
any way.




K.

Franchisee shall permit Franchisor and its agents to enter the Franchised
Premises at any reasonable time and on reasonable prior notice and as often as
Franchisor may elect for the purpose of conducting inspections and audits to
determine Franchisee’s compliance with this Agreement; shall cooperate fully
with Franchisor’s representatives in such inspections and audits by rendering
such assistance as they may reasonably request; and, upon notice from Franchisor
or its agents, and without limiting Franchisor’s other rights under this
Agreement, shall take such steps as may be necessary immediately to correct
and/or pay promptly any deficiencies detected during such inspections and
audits.




L.

If Franchisee is unable to rent or lease under the System any product or service
desired by an actual or prospective customer, Franchisee shall use all
reasonable efforts to refer that customer to another business operated under the
mark HERTZ which rents or leases the desired product or service, such as another
Hertz Equipment Rental Business, a Truck Rental Business, or a Car Rental
Business.




M.

Franchisee, at its expense, shall purchase or lease, and thereafter use and
maintain, such computer system hardware, software, subscriptions, databases,
required dedicated telephone and power lines, modems, printer(s), and other
computer-related accessories or peripheral equipment as Franchisor specifies in
the Manual or otherwise in writing (the “Computer System”).  Franchisee’s
Computer System shall have the capacity to electronically exchange information,
messages, and other data with other computers, by such means (including but not
limited to the Internet), and using such protocols (e.g., TCP/IP), as Franchisor
may reasonably prescribe in the Manual or otherwise in writing.  Franchisor
shall have the right from time to time, and at any time, to retrieve data and
information from Franchisee’s Computer System, by modem or other requested
means, and use it for any reasonable business purpose both during and after the
term of this Agreement.  Franchisor may, from time to time, specify in the
Manual or otherwise in writing the information that Franchisee shall collect and
maintain on the Computer System installed at the Franchised Business, and
Franchisee shall provide to Franchisor such reports as Franchisor may reasonably
request from the data so collected and maintained, subject only to any
restrictions imposed by applicable law (such as any privacy or








D-3




--------------------------------------------------------------------------------







data security laws).  The information so obtained by Franchisor shall be in
addition to and not in lieu of the reporting requirements set forth in Paragraph
IX hereof.  Franchisee shall acquire software for the Computer System from an
approved supplier as Franchisor may from time to time prescribe in the Manual or
otherwise in writing.  Franchisee shall keep its Computer System in good
maintenance and repair and, at its expense, shall promptly install such
additions, changes, modifications, substitutions, and/or replacements to the
Computer System, as Franchisor directs.




N.

Franchisee shall comply with the standards and procedures developed by
Franchisor for the System, in the manner directed by Franchisor in the Manual or
otherwise, with regard to Franchisee’s authorization to use, and use of, blogs,
common social networks (such as Facebook®), professional networks (such as
Linked-In®), live blogging tools (such as Twitter®), virtual worlds, file, audio
and video sharing sites and other similar social networking media or tools
(together, “Social Media”) that in any way references the Proprietary Marks or
involves the System or the Franchised Business.




O.

Franchisor may (but is not required to) develop an Intranet network through
which Franchisor and its franchisees can communicate by e-mail or similar
electronic means.  Franchisee agrees to use the facilities of the Franchisor’s
Intranet network in strict compliance with the standards, protocols and
restrictions that Franchisor may from time to time prescribe in the Manual or
otherwise in writing (including, without limitation, standards, protocols and
restrictions relating to the encryption of confidential information and
prohibitions against the transmission of libelous, derogatory or defamatory
statements).




P.

Franchisee shall comply with all other requirements set forth in this Agreement.
 In addition, Franchisee agrees that its compliance with the terms of all
third-party supplier agreements, voluntary participation agreements, lease
agreements, finance agreements, and all other agreements signed by Franchisee or
its affiliates with Franchisor (including but not limited to other franchise
agreements) and with Franchisor’s Affiliates are essential to this Agreement and
a termination of any of these other agreements by Franchisor or its Affiliates
shall give Franchisor the right to immediately terminate this Agreement in
accordance with Paragraph XIII.B.




VI.

PROPRIETARY MARKS




A.

With respect to Franchisee’s licensed use of the Proprietary Marks pursuant to
this Agreement, Franchisee agrees that:




(1)

Franchisee shall use only the Proprietary Marks authorized by Franchisor and/or
Hertz  in the Manual or otherwise in writing, and shall use them only in the
manner authorized and permitted by Franchisor and/or Hertz.




(2)

Franchisee shall use the Proprietary Marks only for the operation or conduct of
the Franchised Business, only within the Area of Responsibility, and only at the
Franchised Premises.




(3)

During the term of this Agreement, Franchisee shall identify itself as the








D-3




--------------------------------------------------------------------------------







owner of the Franchised Business in conjunction with any use of the Proprietary
Marks, including, but not limited to, advertisements, Websites, Social Media,
invoices, order forms, receipts and contracts, as well as at such conspicuous
locations on the Franchised Premises as Franchisor may designate in writing.
 The identification shall be in the form which specifies Franchisee’s name,
followed by the term “Franchisee” or such other identification as shall be
approved by Franchisor and/or Hertz.




(4)

Franchisee’s right to use the Proprietary Marks is limited to such uses as are
authorized under this Agreement, and any unauthorized use thereof shall
constitute an infringement of Franchisor’s and Hertz’ respective rights.




(5)

Franchisee shall not use the Proprietary Marks as part of its corporate or other
legal name, nor shall Franchisee purchase, sell, license or register equipment
or the Product Line under a name that includes the Proprietary Marks in any
manner whatsoever.




(6)

Franchisee shall comply with Franchisor’s and Hertz’ instructions in filing and
maintaining the requisite trade name or fictitious name registrations, and shall
execute any documents deemed necessary by Franchisor, Hertz or their counsel to
obtain protection for the Proprietary Marks or to maintain their continued
validity and enforceability.




(7)

Franchisor and/or Hertz may take such action as they deem appropriate to
preserve their rights to and interest in the Proprietary Marks as they are from
time to time in use, and their right to license the Proprietary Marks to others,
and may take such action as they deem appropriate to protect and defend their
right to and interest in the Proprietary Marks against infringement, confusion,
tarnishment, dilution or other diminution or loss.  Franchisor and Hertz shall
have full discretion to elect the specific measures, if any, to be taken
pursuant to their rights under this Paragraph VI.A.(7) and shall be obligated to
take only such action as Franchisor and Hertz reasonably may determine to be
necessary and appropriate.




(8)

In the event that litigation involving the Proprietary Marks is instituted or
threatened against Franchisee, Franchisee shall promptly notify Franchisor and
shall cooperate fully with Franchisor and Hertz in defending or settling such
litigation.




(9)

Franchisee shall, upon request by Franchisor and/or Hertz, execute a specific
trademark license agreement, registered user agreement or any other document
necessary to meet the requirements of the laws of any country, province,
district, or other political subdivision in which Franchisee operates, for
purposes of recordal or otherwise, and to pay the actual costs thereof. Upon the
termination or expiration of this Agreement, Franchisee agrees to do everything
necessary to ensure that Franchisee ceases to be a registered user of the
Proprietary Marks, and Franchisee hereby appoints Franchisor and Hertz  as
Franchisee’s attorney to execute any documents and to do such things as may be
necessary for this purpose and agrees to pay the actual costs associated with
the cancellation of the registered user agreement.




B.

Franchisee expressly understands and acknowledges that:




(1)

Hertz is the owner of all right, title and interest in and to the Proprietary








D-3




--------------------------------------------------------------------------------







Marks and the goodwill associated with and symbolized by them.




(2)

The Proprietary Marks are valid and serve to identify the System and those who
are licensed under the System.




(3)

Franchisee shall not directly or indirectly contest the validity or the
ownership of the Proprietary Marks.




(4)

Franchisee’s use of the Proprietary Marks pursuant to this Agreement does not
give Franchisee any ownership interest or other interest in or to the
Proprietary Marks, except the license granted herein.




(5)

Any and all goodwill arising from Franchisee’s use of the Proprietary Marks in
the Franchised Business shall inure solely and exclusively to Hertz’ benefit,
and upon expiration or termination of this Agreement and the license herein
granted, no monetary amount shall be assigned as attributable to any such
goodwill associated with Franchisee’s use of the System or the Proprietary
Marks.




(6)

The right and license to use the Proprietary Marks granted hereunder to
Franchisee is non-exclusive.




C.

Franchisee agrees to operate in the name of HERTZ EQUIPMENT RENTAL (and such
other Proprietary Marks as Franchisor and Hertz prescribe) together with logos,
emblems and color schemes prescribed by Franchisor and Hertz and other
characteristics of the System in substantially the same combination, arrangement
and manner as displayed and used in other businesses under the System in and
around the United States and elsewhere, and to emphasize the same in the
operation of the Franchised Business and in all advertising matter (subject to
Franchisor’s approval under the terms of Paragraph X.A. hereof), so that
Franchisee’s business will be readily recognized by the public as a part of the
System.




VII.

THE MANUAL




A.

In order to protect the reputation and goodwill of Franchisor and to maintain
uniform standards of operation under the Proprietary Marks, Franchisee shall
conduct the Franchised Business in accordance with the Manual, access to which
Franchisor will provide to Franchisee for the term of this Agreement.  The
Manual shall at all times remain the sole property of Franchisor,
notwithstanding that Franchisee may have materially assisted Franchisor in
adapting the Manual or translating the Manual into another language, as provided
in Paragraph VII.D below.  Franchisee shall sign whatever assignment or other
documents Franchisor requests to evidence Franchisor’s ownership or to provide
such other assistance to secure Franchisor’s intellectual property rights in
such ideas, concepts, translation, methods and techniques.




B.

Franchisee shall at all times treat the Manual, any other operational directives
created or approved by Franchisor for use in the operation of the Franchised
Business, and the information contained therein, as confidential; and shall use
all reasonable efforts to maintain such information as secret and confidential.
 Franchisee shall not at any time, without Franchisor’s prior written consent,
copy, duplicate, record or otherwise reproduce the foregoing








D-3




--------------------------------------------------------------------------------







materials, in whole or in part, nor otherwise make the same available to any
unauthorized person.  Franchisor reserves the right to provide the Manual in
hard copy, electronic or such other form as it may select, including through an
intranet portal.  Franchisee shall at its expense ensure that it has the
necessary equipment to receive and use the Manual in its various forms.




C.

Franchisor may from time to time revise the contents of such Manual and other
operational directives referred to herein, and Franchisee expressly agrees to
comply promptly with each new or changed standard provided it was given notice
of such change.  Franchisee shall at all times insure that its copies of such
Manual and other operational directives are kept current and up-to-date.  In the
event of any dispute as to the contents thereof, the terms of the master copy
maintained by Franchisor at Franchisor’s home office shall be controlling.




D.

If Franchisee desires to translate the Manual into local language or the Manual
is required under applicable law to be in the local language, Franchisee shall,
at its own expense, translate the Manual into the local language, in accordance
with the following terms:




(1)

Franchisee shall submit any proposed translation of the Manual (and any
revisions or modifications thereto) to Franchisor for Franchisor's prior
approval, and such translation, any copies thereof (whether or not made in
violation of this Agreement), and any copyright owned by Franchisee to such
translation shall be the sole property of Franchisor and shall be governed by
this Agreement. Franchisee shall pay for all costs and expenses for such
translations.




(2)

Franchisee shall ensure that, before any employee or independent contractor
begins work on translating the Manual or any revisions or modifications thereto,
each such employee or contractor (and, in turn, said contractors' employees and
contractors) shall obtain the agreement (in the form specified by Franchisor) of
such persons and entities to maintain the confidentiality of the contents of the
Manual (and/or any revisions or modifications thereto), and that such individual
irrevocably assigns to Franchisor, with no monetary consideration paid by
Franchisor, any and all intellectual property right such individual may have in
the translated version of the Manual (and/or any revisions or modifications
thereto). Franchisee shall immediately provide the original copy of each such
document to Franchisor.




VIII.

CONFIDENTIAL INFORMATION




A.

The parties expressly understand and agree that the relationship established
between Franchisee and Franchisor by this Agreement is one of confidence and
trust, and that as a result thereof Franchisor will be disclosing and
transmitting to Franchisee certain confidential and proprietary information
concerning the System and procedures, operations and data used in the System.
 Franchisee agrees to treat and maintain such confidential and proprietary
information as Franchisor’s private property, to use the same only for purposes
of operation of the Franchised Business and to refrain from disclosing the same
to others, except Franchisee’s employees or agents, during the term of this
Agreement or thereafter.  Information or techniques prepared, compiled or
developed by Franchisee, its employees or agents, during the term of this
Agreement and relating to performance or operation of the System or the
Franchised Business shall be considered as part of Franchisor’s confidential and
proprietary information.  Franchisee shall sign whatever assignment or other
documents Franchisor requests to evidence Franchisor’s








D-3




--------------------------------------------------------------------------------







or Hertz’ ownership or to provide such other assistance to secure Franchisor’s
intellectual property rights in such information and techniques.




B.

Franchisee agrees to restrict the knowledge of Franchisor’s confidential and
proprietary information to Franchisee’s employees and agents who are directly
connected with the performance of work which requires knowledge thereof, and
Franchisee shall advise such employees and agents of the confidential nature
thereof and the requirements for non-disclosure thereof. Franchisee agrees to
submit the form of confidentiality agreement for approval by Franchisor.




IX.

ACCOUNTING AND RECORDS




A.

During the term of this Agreement, Franchisee shall maintain and preserve, for
at least six (6) years from the dates of their preparation, full, complete and
accurate books, records and accounts, in connection with the Franchised
Business, in accordance with generally accepted accounting principles or
international financial reporting standards applicable in the Area of
Responsibility and in the form and manner prescribed by Franchisor from time to
time in writing.




B.

Franchisee shall submit to Franchisor, on a monthly or other periodic basis
prescribed by Franchisor, a statement or statements in the form prescribed by
Franchisor, showing such descriptive information as Franchisor may require of
each item of equipment and other personal property in the Product Line owned,
used, under repair or kept by Franchisee for use in the Franchised Business in
the preceding month and the Gross Revenue generated by the Franchised Business,
during such period.  Such statements shall be signed by Franchisee.  At the
request of Franchisor and at Franchisee’s sole cost and expense, Franchisee
agrees to swear to the truth of such statements by means of an affidavit
executed before  a Consul of the United States of America, or before a Notary
Public and/or by providing Franchisor with a statement of a Certified Public or
Chartered Accountant as deemed appropriate by Franchisor.




C.

Franchisee shall submit the following statements to Franchisor:




(1)

As soon as available, but in any event within ninety (90) days after the end of
each calendar year of the Franchised Business, a statement certified by a
Certified Public or Chartered Accountant in a generally recognized international
accounting firm, showing: (i) the total Product Line and the total amount of
Gross Revenue generated by the Franchised Business during such calendar year or
portion thereof; and (ii) a computation of the amount that Franchisee was
required to spend under Paragraph X.C. below for advertising and promotion and
the amount actually expended by Franchisee; and




(2)

At Franchisor’s request, audited financial statements certified by a Certified
Public or Chartered Accountant in a generally recognized international
accounting firm for the Franchised Business within ninety (90) days after the
end of each calendar year.




Upon submission of such statements, Franchisee shall remit therewith all sums
not theretofore paid which shall be due to Franchisor in accordance with the
provisions of this Agreement (including the payment of the minimum annual
license fee required under Paragraph IV.A.(2)








D-3




--------------------------------------------------------------------------------







hereof).  If any amounts are then overdue, such overdue sums shall be subject to
late fees pursuant to Paragraph IV.C. hereof.




D.

Franchisee shall also submit to Franchisor, for review or auditing, to determine
Franchisee’s compliance with this Agreement, such other forms, reports, records,
information and data as Franchisor may reasonably designate, in the manner and
at the times and places reasonably required by Franchisor, upon request and as
specified from time to time by Franchisor in writing.




E.

Franchisor, Hertz and their designated agents shall have the right at all
reasonable times on reasonable prior written notice in order to determine
Franchisee’s compliance with this Agreement, to examine, audit, and copy at its
expense, on the premises of the Franchised Business, the books and records of
Franchisee and/or the Franchised Business.  Franchisor shall also have the
right, at any time, to have an independent audit made of such books and records.
 If these examinations or audits are conducted due to Franchisee’s failure to
comply with this Agreement or any other agreement with Franchisor or its
Affiliates, or if Franchisee denies Franchisor access to the books and records
of Franchisee and/or the Franchised Business or otherwise takes action that
results in the examination or audit not proceeding satisfactorily, Franchisor
shall have the right to charge Franchisee for the costs and expenses incurred in
connection with the examinations and audits, including, without limitation,
charges for Franchisor’s employees’ or agents’ travel expenses, room, board and
compensation, and costs of enforcement of these provisions, and reasonable
accounting and legal fees.  The foregoing remedies shall be in addition to any
other remedies Franchisor may have.




X.

ADVERTISING AND SALES PROMOTION




Recognizing the value of advertising and sales promotion, the importance of the
standardization of advertising programs to the furtherance of the goodwill and
public image of the System, and the significance of sales promotion activities,
the parties agree as follows:




A.

All advertising relating to the Franchised Business by Franchisee in any medium
shall be conducted in a dignified manner and shall conform to such standards and
requirements as Franchisor may from time to time designate in writing.  Upon
written request by Franchisor, Franchisee shall submit to Franchisor for its
prior approval (including with respect to prices to be charged, to the extent
allowed by applicable law) samples of all advertising and promotional plans and
materials (including Websites) that Franchisee desires to use and that have not
been prepared or previously approved by Franchisor.  If written disapproval
thereof is not received by Franchisee within thirty (30) days of mailing,
Franchisor shall be deemed to have given the required approval.  Franchisee
shall not advertise the Franchised Business outside the Area of Responsibility
without the prior written consent of Franchisor.




B.

Franchisee agrees that Franchisor shall have the right, in its sole discretion,
to establish, for such periods of time as Franchisor shall deem appropriate,
System-wide, regional, national and/or local advertising and sales promotion
funds for the System.  Franchisee also agrees that Franchisor may at its sole
discretion discontinue any such funds which it may have established.  As of the
date of this Agreement, Franchisor has not established any such funds that are
applicable to the Franchised Business. In the event such funds are established
and applicable








D-3




--------------------------------------------------------------------------------







to the Franchised Business, Franchisee may elect to contribute to such funds.
 If Franchisee does not elect to contribute to such funds, then Franchisor shall
have no obligation to Franchisee whatsoever with respect to the way in whiich
such funds are used and Franchisor shall in its sole discretion determine
whether or not to include the Area of Responsibility in its advertising and
sales promotion or similar programs in the use of such funds.  If Franchisee
elects to contribute to such funds, such funds shall be maintained and
administered by Franchisor or its designee as follows:




(1)

Franchisor shall direct all such advertising and sales promotion programs, with
sole discretion over the planning of such programs; the creative and strategic
concepts, materials and media used in such programs; and the placement and
allocation thereof.  Franchisee agrees and acknowledges that the funds are
intended to maximize recognition and acceptance of the Proprietary Marks and the
System, and the promotion and exploitation thereof, and that Franchisor
undertakes no obligation in administering the funds to make expenditures for
Franchisee which are equivalent or proportionate to Franchisee’s contribution,
or to ensure that any particular franchisee benefits directly or pro rata from
the placement of advertising or the promotion of sales.




(2)

Franchisee agrees that the funds may be used to meet any and all costs of
maintaining, administering, directing and preparing advertising and sales
promotion activities, including, without limitation, the cost of preparing and
conducting television, radio, magazine, internet, Social Media, and newspaper
advertising campaigns and other public relations activities; the Website;
employing advertising agencies to assist therein; sales programs and activities;
and providing certain promotional brochures and other marketing materials to
System franchisees.  Sums paid by Franchisee to the advertising and sales
promotion funds may be used by Franchisor to defray any of Franchisor’s
operating expenses and overhead reasonably related to the administration,
direction or operation of the advertising and sales promotion funds, programs,
and activities.




C.

In addition to any other expenditures required under this Paragraph X,
Franchisee shall spend annually an amount equal to not less than one percent
(1%) of the Gross Revenue of the Franchised Business for the year for local
advertising and promotion of the Franchised Business within the Area of
Responsibility.  Subject to such changes or other requirements of Franchisor as
it reasonably determines to be appropriate, as used herein “local advertising
and promotion” shall consist only of the direct costs of purchasing and
producing advertising materials (including, but not limited to, camera ready
advertising and point of sale materials), media (space or time), and those
direct out of pocket expenses related to costs of advertising and sales
promotion spent by Franchisee in the Area of Responsibility, including
advertising agency fees and expenses.  “Local advertising and promotion” shall
not include any of the following: (1) salaries and expenses of any employees of
Franchisee, including salaries or expenses for attendance at advertising
meetings or activities, or incentives provided or offered to such employees,
including discount coupons; (2) charitable, political, or other contributions or
donations; and (3) the value of discounts provided to consumers.




XI.

INSURANCE




A.

Franchisee shall, if available, procure, prior to the commencement of business,





D-3




--------------------------------------------------------------------------------







and maintain in full force and effect during the term of this Agreement, at
Franchisee’s expense, an insurance policy or policies protecting Franchisee and
Franchisor and their shareholders, Affiliates, officers, directors, partners and
employees, against any loss, liability, personal injury, death, property damage,
loss of business income, or expense whatsoever arising or occurring upon or in
connection with the Franchised Business.  Franchisor shall be named an
additional insured in such policy or policies with respect to liability arising
out of the operation of the Franchised Business.  The policy or policies shall
contain a waiver of subrogation by Franchisee’s insurance carriers.  In
addition, Franchisee agrees to seek compensation solely from Franchisee’s
insurance carriers to the extent that any loss may be covered by Franchisee’s
insurance policy or policies.




B.

Such policy or policies shall be written by an insurance company satisfactory to
Franchisor and shall be in a form satisfactory to Franchisor in accordance with
standards and specifications set forth herein as well as others which Franchisor
may reasonably specify from time to time; and shall include at a minimum (except
as additional coverages and higher policy limits may be reasonably specified
from time to time by Franchisor in writing) the following:




(1)

Commercial General Liability (“CGL”) Insurance, including Products and Completed
Operations and Contractual Liability Coverage, with a combined single limit of
liability of not less than two million dollars ($2,000,000) per occurrence for
bodily injury, including death, personal injury, and property damage.  Such
insurance shall be written on a primary and noncontributory basis.




(2)

Workers’ Compensation and Employer’s Liability Insurance as well as such other
insurance as may be required by statute or rule of the jurisdiction in which the
Franchised Business is located or operated.  Employer’s Liability insurance
shall have limits of not less than five hundred thousand dollars ($500,000).




(3)

Automobile Liability Insurance for all owned, non-owned, leased, rented,
borrowed, and/or hired vehicles (Symbol 1) insuring against liability for bodily
injury and death and property damage in an amount not less than one million
dollars ($1,000,000) per occurrence.  




(4)

Excess Liability Insurance with a combined single limit of not less than four
million dollars ($4,000,000) per occurrence in excess of the underlying CGL,
Employer’s Liability, and Automobile Liability Insurance requirements set forth
in Paragraph XI.B.(1), (2), and (3) above.




C.

Franchisee shall, prior to the commencement of business hereunder, provide to
Franchisor a certificate of insurance which verifies the coverages described
herein, identifies the additional insureds provided for herein, and confirms
that such insurance shall not be terminated or the amount or type of coverage
altered without the insurance carrier giving Franchisor thirty (30) days’ prior
written notice, which shall be sent to the attention of the Insurance Manager at
the address stated at Paragraph XIX. hereof, or to such other address as
Franchisor may specify from time to time in writing.




D.

Franchisee’s obligation to obtain and maintain the foregoing policy or policies
in





D-3




--------------------------------------------------------------------------------







the amounts specified shall not be limited in any way by reason of any insurance
which may be maintained by Franchisor, nor shall Franchisee’s performance of
that obligation relieve it of liability under the indemnity provisions set forth
in Paragraph XVII.C. hereof.




E.

Should Franchisee, for any reason, fail to procure or maintain the insurance
required by this Agreement, as revised from time to time for all franchisees in
writing, Franchisor shall have the right and authority (without, however, any
obligation to do so) to (1) procure such insurance and to charge the cost of
same to Franchisee, which charges, together with a reasonable fee for
Franchisor’s expenses in so acting, shall be payable by Franchisee immediately
upon notice, or (2) terminate this Agreement as provided in Paragraph XIII.C.
hereof.




XII.

TRANSFERABILITY OF INTEREST




A.

Transfer by Franchisor:




Franchisor shall have the right to delegate, transfer, or assign all or any part
of its rights or obligations herein to any person or legal entity.




B.

Transfer by Franchisee:




(1)

Franchisee understands and acknowledges that the rights and duties set forth in
this Agreement are personal to Franchisee and that Franchisor has granted this
license in reliance on Franchisee’s business skill, financial background and
capacity, reputation in the community, and other factors deemed appropriate by
Franchisor.  Accordingly, Franchisee shall not, whether by operation of law or
otherwise, sell, assign, convey, transfer, give away, pledge, mortgage or
otherwise encumber this Agreement, or any interest herein or rights hereunder,
except as provided in this Paragraph XII.  Any purported sale, assignment,
conveyance, gift, pledge, mortgage or other transfer or encumbrance, by
Franchisee, or by operation of law or otherwise, of this Agreement, or any of
Franchisee’s interest herein or rights hereunder, not in compliance with this
Paragraph XII., shall be null and void, and shall constitute a material breach
of this Agreement for which this Agreement shall automatically terminate without
notice or opportunity to cure, pursuant to Paragraph XIII.A. hereof.  




(2)

Franchisee shall be, at all times, a wholly owned subsidiary of [             ],
a Delaware corporation (“Owner”). A complete list of the Officers and Directors
of Owner, as well as persons and entities having an Ownership Interest of more
than 5% in Owner (each, a “Control Person”), is set forth in the form set out at
the end of this Agreement (the “Control Person Schedule”).  Franchisee
represents and warrants that such ownership information form is current,
complete and accurate.  Franchisor understands that Owner is involved in, owns
and operates other unrelated businesses in and out of Mongolia and that its wide
shareholder base changes, to some degree, from time to time. Franchisee shall
update the Control Person Schedule on a quarterly basis after the date of this
Agreement, and at any time as reasonably requested in writing from Franchisor.
Any purported sale, assignment, conveyance, gift, pledge, mortgage or other
transfer or encumbrance of, or change in,  the Owner’s Ownership Interest in
Franchisee without the prior consent of Franchisor, shall be deemed to be an
unauthorized assignment of the license granted under this Agreement and shall
constitute a material breach of this








D-3




--------------------------------------------------------------------------------







Agreement for which this Agreement shall automatically terminate without notice
or opportunity to cure, pursuant to Paragraph XIII.A. hereof.  For the purpose
of this Agreement, the term “Ownership Interests” shall mean all forms of
ownership, whether legal or beneficial, voting or non-voting, including stock,
partnership interests, limited liability company membership or ownership
interests, joint tenancy interests, proprietorship interests, trust beneficiary
interests, proxy interests, power-of-attorney interests, and all options,
warrants and instruments convertible into such other interests.  




(3)

If Franchisee at any time during the term hereof desires to transfer the
Franchised Business, and provided Franchisee is not in default hereunder,
Franchisor hereby agrees to issue to the transferee of the Franchised Business
designated by Franchisee a then-current standard form Hertz Equipment Rental
System International Franchise Agreement, granting such transferee the right to
use the System in the conduct of the Franchised Business in the Area of
Responsibility specified in Paragraph I.A. hereof, upon the same terms and
conditions then being offered by Franchisor under such Hertz Equipment Rental
System International Franchise Agreement, except as to any initial fee, license
fee, minimum fee and any other fees and assessments to be paid by such
transferee to Franchisor under such Hertz Equipment Rental System International
Franchise Agreement, as well as the length of the term thereof, all of which
shall remain within the sole discretion of Franchisor; provided, however, that
such transferee shall have first applied to and been approved by Franchisor as a
franchisee (which approval shall not be unreasonably withheld) and shall have
agreed to and accepted all the terms and conditions of such franchise offered to
him by Franchisor, as described above, including the payment of any initial fee,
license fee and any other fees and assessments as therein provided.  




(4)

Prior to any transfer to a transferee approved by Franchisor, Franchisor may, in
its sole discretion, as conditions precedent to such transfer, require that:




(a)

Franchisee (transferor) execute a general release, in a form satisfactory to
Franchisor, of any and all claims against Franchisor, its Affiliates and their
officers, directors and employees, in their corporate and individual capacities,
arising out of or connected with the performance of this Agreement, including,
without limitation, claims arising under any applicable laws, rules, and
ordinances; and




(b)

Transferee execute (and/or, upon Franchisor’s request, cause all interested
parties to execute) such ancillary agreements as Franchisor may require for the
Franchised Business, including, but not limited to, an agreement to guarantee
payment of amounts owed by Franchisee to Franchisor, its Affiliates, third party
suppliers, and to other franchisees.




(c)

Neither transferee nor any of its affiliates (including owners) is a Restricted
Person (as defined in Paragraph XVI.C.(3) below.




C.

Sale of Assets to Franchisor:




Franchisor shall have the right of first refusal, upon application to Franchisor
for approval of a transferee pursuant to Paragraphs XII.B(2) or XII.C hereof, to
purchase from








D-3




--------------------------------------------------------------------------------







Franchisee all of the assets employed in the Franchised Business for the same
purchase price and conditions of payment as proposed by the prospective
transferee pursuant to a bona fide written offer to purchase, a true copy of
which shall be delivered to Franchisor, who shall have sixty (60) days from
receipt of such copy within which to accept the same offer, with Franchisor
having the right of access at reasonable times to the books, records, equipment,
leases and other assets utilized in the operation of the Franchised Business to
enable Franchisor to evaluate, as Franchisor deems appropriate, whether or not
to exercise such right of first refusal; and an additional sixty (60) days
thereafter to consummate this transaction in accordance with the provisions of
Paragraphs XIV.J(1) to XIV.J(4) hereof. Franchisor shall have the unrestricted
right to assign this right of first refusal to its designee (an Affiliate or
unaffiliated third party) separate and apart from the remainder of this
Agreement.




D.

Non-Waiver of Claims:




Franchisor’s consent to a transfer of any interest in this Agreement shall not
constitute a waiver of any claims it may have against the transferring party,
nor shall it be deemed a waiver of Franchisor’s right to demand exact compliance
with any of the terms of this Agreement by the transferee.




F.

Franchisor’s Review of Securities Offering and Financing Documents:




                       Franchisee and its affiliates shall not represent in any
proposed financing arrangement to any proposed lender, or participant in a
private or public investment offering, that Franchisor or any of its Affiliates
is or shall be in any way responsible for Franchisee’s obligations or financial
projections, if any, set forth in such financing arrangement or investment
offering, or that Franchisor or any of its Affiliates is or shall be
participating in such private or public investment offering.  In furtherance of
the foregoing:




(1)

Any proposed financing arrangement where any of the Proprietary Marks appears,
or a reference to this Agreement appears, shall contain a disclaimer in bold
face type substantially as follows:  “THE BORROWER IS A PARTY TO CERTAIN
FRANCHISE AGREEMENT WITH HERTZ EQUIPMENT RENTAL CORPORATION (“FRANCHISOR”) TO
OPERATE AN EQUIPMENT RENTAL BUSINESS.  NEITHER FRANCHISOR NOR ITS AFFILIATES OWN
SUCH BUSINESS OR ARE A PARTY TO THIS FINANCING AND HAVE NOT PROVIDED OR
REVIEWED, AND ARE NOT RESPONSIBLE FOR, ANY DISCLOSURES OR OTHER INFORMATION SET
FORTH HEREIN.”  Also, at least fifteen (15) days prior to closing such
financing, Franchisee shall submit to Franchisor a written statement certifying
that it has not misrepresented or overstated its relationship with Franchisor or
its rights to use any of the Proprietary Marks;




(2)

Any such private or public investment offering circular or prospectus issued by
Franchisee or any of its affiliates where any of the Proprietary Marks appears,
or a reference to this Agreement appears, shall contain a disclaimer in bold
face type substantially as follows:  “THE BORROWER IS A PARTY TO CERTAIN
FRANCHISE AGREEMENT WITH HERTZ EQUIPMENT RENTAL CORPORATION (“FRANCHISOR”) TO
OPERATE AN EQUIPMENT RENTAL BUSINESS.  NEITHER FRANCHISOR NOR ITS AFFILIATES OWN
SUCH BUSINESS OR ARE A PARTICIPANT IN THIS OFFERING AND HAVE NOT








D-3




--------------------------------------------------------------------------------







PROVIDED OR REVIEWED, AND ARE NOT RESPONSIBLE FOR, ANY DISCLOSURES OR OTHER
INFORMATION SET FORTH HEREIN.”  Also, at least fifteen (15) days prior to
issuance, such prospectus or offering circular shall be submitted to Franchisor
with a statement, signed by Franchisee, certifying that it has not
misrepresented or overstated its relationship with Franchisor or its rights to
use any of the Proprietary Marks and specifically designating the provisions in
the prospectus or offering circular referring to its rights under this Agreement
and demonstrating compliance with this Section; and




(3)

At any time requested by Franchisor, Franchisee shall make any changes and shall
incorporate any disclaimers required by Franchisor with respect to Franchisee’s
relationship with Franchisor or any of its Affiliates or its use of any of the
Proprietary Marks. Nothing contained in this Paragraph XII. F. shall constitute
approval by Franchisor of a change in an Owner’s Ownership Interest in
Franchisee by a public equity offering or otherwise.




G.

No Responsibility:




Franchisor assumes no responsibility, liability or obligation whatsoever to
review or comment on any offering circular, prospectus or financing documents of
Franchisee or any of its affiliates, and Franchisor may rely solely and
exclusively upon Franchisee’s disclaimers and certificates required in the
preceding sections.  Franchisee acknowledges that Franchisor’s review, if any,
of any offering circular, prospectus or financing documents shall (a) be limited
solely to the subject of the factual accuracy of the representations as to the
relationship between Franchisee and Franchisor, including the use of the
Proprietary Marks in the documents and the disclaimer required therein, (b) not
constitute a review for compliance with applicable law, and (c) not constitute
any kind of authorization, acceptance, agreement, endorsement or ratification of
the offering, prospectus or the financing, either express or implied. Franchisor
shall be entitled to indemnification pursuant to Paragraph XVII.C regardless of
whether Franchisor has made any review or comment with respect to any offering
circular, prospectus or financing documents of Franchisee or its affiliates.




XIII.

DEFAULT AND TERMINATION




A.

Franchisee shall be deemed to be in default under this Agreement, and this
Agreement and all rights granted Franchisee hereunder shall automatically
terminate without notice to Franchisee, if any of the following events occur:




(1)

If Franchisee becomes insolvent or is dissolved; if a receiver or trustee for
the business of Franchisee is appointed; or if Franchisee files a voluntary
petition in bankruptcy or an involuntary petition is filed by any other person,
and such involuntary petition is not dismissed within sixty (60) days of filing;




(2)

If Franchisee attempts to engage in, permits or suffers any transfer of any
rights or obligations under this Agreement, any Ownership Interest or the
Franchised Business without Franchisor’s prior written consent, contrary to the
terms of Paragraph XII.B hereof.




B.

Franchisee shall be deemed to be in default and Franchisor may, at its option,
upon written notice to Franchisee, terminate this Agreement and all rights
granted hereunder,








D-3




--------------------------------------------------------------------------------







without affording Franchisee any opportunity to cure the default, if any of the
following events occur:




(1)

If Franchisee fails to commence active operation of the Franchised Business
within twelve (12) months from the Commencement Date of this Agreement;




(2)

If Franchisee without the Franchisor’s prior written consent fails or ceases to
actively and continuously operate the Franchised Business at all of the
Franchised Premises pursuant to Paragraph I.F. above throughout the term of this
Agreement;




(3)

If Franchisee is convicted of a felony, a crime involving moral turpitude, or
any other crime or offense that is reasonably likely, in the sole opinion of
Franchisor, to adversely affect the System, the Proprietary Marks, the goodwill
associated therewith, or Franchisor’s interest therein;




(4)

If Franchisee discloses or divulges the contents of the Manual or other trade
secrets or confidential or proprietary information provided to Franchisee by
Franchisor, contrary to Paragraphs VII. or VIII. hereof;




(5)

If Franchisee fails to comply with the covenants in Paragraph XV. hereof;




(6)

If Franchisee knowingly maintains falsified books or records, or submits false
reports to Franchisor;




(7)

If Franchisee fails on three (3) or more separate occasions, during any twelve
(12) month period, to comply with provisions of this Agreement, including
Franchisee’s obligation promptly to pay any monies owing to Franchisor or its
Affiliates or other franchisees when due, even though the defaults were cured
after notice to Franchisee;




(8)

If Franchisee makes any material misrepresentation or omission of a material
fact in the information furnished by Franchisee to Franchisor in connection with
Franchisor’s decision to enter into the Franchise Agreement with Franchisee, on
the franchise application for the Franchise Agreement or in any agreement with
Franchisor or its Affiliates;




(9)

If Franchisee fails to successfully complete Franchisor’s initial training
program to Franchisor’s satisfaction;  




(10)

If Franchisee is in default under any agreement of the type identified in
Paragraph V.P.; or




(11)

If Franchisor or its Affiliates terminate any other agreement between Franchisee
and Franchisor or its Affiliates.




C.

Except as provided in Paragraphs XIII.A. and XIII.B. hereof, Franchisee shall
have thirty (30) days after Franchisor’s written notice of termination within
which to remedy any other default as described in this Paragraph XIII.C., and to
provide evidence thereof to Franchisor.  If any such default is not so cured
within that period, or such longer period as








D-3




--------------------------------------------------------------------------------







applicable law may require, this Agreement and all rights granted hereunder
shall terminate without further notice at the end of such period.  Franchisee
shall be in default under this Paragraph XIII.C. for any failure to strictly
comply with any of the requirements imposed by this Agreement, the Manual (as
they may from time to time be supplemented by Franchisor), or to carry out the
terms of this Agreement in good faith.  Such defaults shall include, without
limitation, the occurrence of any of the following events:




(1)

Franchisee’s failure, refusal or neglect promptly to pay any monies owing to
Franchisor or its Affiliates when due, to pay when due any monies otherwise
incurred or owing in connection with the operation of the Franchised Business,
or to submit the financial or other information required by Franchisor under
this Agreement;




(2)

Franchisee’s failure to maintain the standards specified by Franchisor in the
Manual or otherwise in writing;




(3)

Franchisee’s failure to maintain the rates promoted or described by Franchisor
as required by this Agreement;




(4)

Franchisee’s failure, refusal or neglect to obtain Franchisor’s prior written
approval or consent as required by this Agreement;




(5)

Franchisee’s misuse or unauthorized use of the Proprietary Marks or other
material impairment of the goodwill associated therewith or Franchisor’s rights
therein;




(6)

Franchisee’s default under any agreement of the type identified in Paragraph
V.P.; or




(7)

Franchisee’s failure to procure or maintain the insurance required by Paragraph
XI. hereof.




D.

Franchisor may terminate Franchisee’s right to operate the Franchised Business
from any and all Franchised Premises, without penalty or payment of compensation
or damages by or to either party, if a Political Event has occurred affecting
such Franchised Premises.  Franchisor will notify Franchisee at least thirty
(30) days in advance of the effective date of termination, unless emergent
circumstances make a shorter notice period necessary.  For the purpose of this
Paragraph, “Political Event” shall mean one or more of the following conditions
occurring in the geographical area where the Franchised Premises are located:
 (i) war, whether or not declared, (ii) civil insurrection, (iii) loss of
effective control over public safety by institutions of a government recognized
by the United States, (iv) declaration of martial law, (v) applicable laws of
any nation render performance of this Agreement or any ancillary agreement
between the parties (including circumstances where either party is prevented
from providing services under this Agreement or to any Franchised Premises as a
result of sanctions by the United States or any other government), or (vi)
interruption of safe transportation to the area where the Franchised Premises
are located for more than sixty (60) days.




E.

The parties acknowledge and agree that a court order shall not be required to
give effect to any termination of this Agreement.








D-3




--------------------------------------------------------------------------------







XIV.

OBLIGATIONS UPON TERMINATION OR EXPIRATION




Upon termination or expiration, this Agreement and all rights granted hereunder
to Franchisee shall forthwith terminate; provided, however, that Franchisee
shall remain liable for any damage to Franchisor arising from Franchisee’s
breach of or failure to perform any of the covenants, obligations or
undertakings herein contained.  In addition, upon termination or expiration:




A.

Franchisee shall immediately cease operating under the System and the
Proprietary Marks.




B.

Franchisee’s name shall be withdrawn as soon as possible from all published
lists of persons operating businesses under the System.  Franchisee shall not
hold itself out to the public as a present or former System franchisee.




C.

Franchisee shall immediately cease and terminate all use in any manner
whatsoever of the mark HERTZ EQUIPMENT RENTAL and any other Proprietary Marks
licensed hereunder, or colorable imitations thereof, and shall take any steps
necessary to disassociate itself from such marks, including the withdrawal of
all advertising matter (including from Websites and Social Media), the
destruction of all letterheads, and the removal of all signs and any other
articles which display the Proprietary Marks or trade dress associated with the
System.  If Franchisee is using any e-mail address or Internet domain name
registration which contains the mark HERTZ or any other Proprietary Mark of
Hertz, Franchisee shall immediately take such action as may be necessary to
cease use of any such e-mail address and to transfer any such Internet domain
name registration to Hertz.




D.

In the event Franchisee continues to operate any business, Franchisee agrees not
to use any reproduction, counterfeit, copy, or colorable imitation of the
Proprietary Marks, either in connection with such other business or in the
promotion thereof, which is likely to cause confusion, mistake or deception, or
which is likely to dilute Hertz’ exclusive rights in and to the Proprietary
Marks; and Franchisee further agrees not to utilize any designation of origin or
description or representation which falsely suggests or represents an
association or connection with Franchisor or Hertz so as to constitute unfair
competition.  Franchisee shall make such modifications or alterations to the
Franchised Premises immediately upon termination or expiration of this Agreement
as may be necessary to prevent the operation of any business thereon by himself
or others in derogation of this Paragraph XIV., including changing all telephone
numbers, discontinuing all classified, website, and other advertising, and
making such specific additional changes as Franchisor or Hertz may reasonably
request for that purpose.  In the event Franchisee fails or refuses to comply
with the requirements of this Paragraph XIV., Franchisor or its agents shall
have the right to enter upon the premises where the Franchised Business was
conducted, without being guilty of trespass or any other tort, for the purpose
of making or causing to be made such changes as may be required, and shall
otherwise be deemed to be authorized by Franchisee to take such action on
Franchisee’s behalf as may be appropriate hereunder, at the expense of
Franchisee, which expense Franchisee agrees to pay upon demand.  




E.

Franchisee shall promptly pay all sums owing to Franchisor and Franchisor’s
Affiliates and other franchisees.  In the event of termination for any default
of Franchisee, such








D-3




--------------------------------------------------------------------------------







sums shall include all damages, costs and expenses, including reasonable
attorneys’ fees, incurred by Franchisor, Hertz and their respective Affiliates
as a result of the default, which obligation shall give rise to and remain,
until paid in full, a lien in favor of Franchisor, Hertz and their respective
Affiliates against any and all of the personal property, machinery, fixtures and
equipment owned by Franchisee and used in the Franchised Business at the time of
default.




F.

Franchisee shall pay to Franchisor all damages, costs and expenses, including
reasonable attorneys’ fees, incurred by Franchisor if Hertz subsequent to the
termination or expiration of this Agreement is successful in obtaining
injunctive or other relief for the enforcement of any provisions of this
Paragraph XIV.




G.

Franchisee shall immediately turn over to Franchisor the Manual and all other
manuals, records, files, instructions, software, correspondence, promotional
material, forms, Hertz Equipment Rental System Standard Rental Agreements, and
any and all other materials, in any medium, in the Franchisee’s possession or
control that use any of the Proprietary Marks or relate to the operation of the
System, and all copies thereof (all of which are acknowledged to be Franchisor’s
and Hertz’ property).  Franchisee shall retain no copy or record of any of the
foregoing, except Franchisee’s copy of this Agreement and of any correspondence
between the parties, and any other documents which Franchisee reasonably needs
for compliance with any provision of law.




H.

Franchisee shall take such action as shall be necessary to cancel any assumed
name or equivalent registration which contains the mark HERTZ EQUIPMENT RENTAL
or any other Proprietary Mark of Franchisor, and Franchisee shall furnish
Franchisor with evidence satisfactory to Franchisor of compliance with this
obligation within thirty (30) days after termination or expiration of this
Agreement.  If Franchisee fails to take such action within the prescribed time,
Franchisee shall be deemed to have appointed Franchisor and Hertz as its agents
with authorization to take such action on Franchisee’s behalf.




I.

Franchisee shall immediately advise Franchisor of all inventory or other items
(excluding those items described in Paragraph XIV.G hereof and excluding the
Product Line) bearing Franchisor’s Proprietary Marks.  Franchisor shall have the
right (but not the duty), to be exercised by written notice of intent provided
to Franchisee within thirty (30) days after termination, to purchase any of such
items at Franchisee’s cost or fair market value, whichever is less.  If the
parties cannot agree on fair market value within a reasonable time, an
independent appraiser shall be designated by Franchisor, and his determination
shall be binding.  If Franchisor elects to exercise any option to purchase
herein provided, it shall have the right to set off all amounts due from
Franchisee under this Agreement, and the cost of the appraisal, if any, against
any payment therefor.




J.

Franchisor shall have the option (but not the duty) upon written notice to
Franchisee (i) within thirty (30) days after Franchisor learns of the automatic
termination of this Agreement under Paragraph XIII.A hereof, or (ii) within
thirty (30) days after termination of this Agreement under Paragraph XIII.B or
XIII.C hereof, to elect to purchase from Franchisee, and to require Franchisee
to sell to Franchisor or to Franchisor’s nominee, some or all (at Franchisor’s
option) of the assets (including the Product Line) employed in the Franchised
Business, on the terms and conditions hereinafter contained. Franchisor shall
have the unrestricted right to assign








D-3




--------------------------------------------------------------------------------







this option to purchase to its designee (an Affiliate or unaffiliated third
party) separate and apart from the remainder of this Agreement.




(1)

The purchase and sale shall be implemented by a formal contract containing
warranties and representations by the seller at the time of sale with respect to
full ownership and transferability of the assets to be sold, the absence of
liens and encumbrances thereon, the seller’s full authority to effect such sales
and transfers, the working condition and repair of physical assets, and such
other warranties, representations and agreements as shall be appropriate in a
transaction of such nature.




(2)

The closing date for the purchase and sale shall be no later than the ninetieth
(90th) day after Franchisor’s written notice of intention to purchase.




(3)

The assets to be sold or transferred shall include all personal property owned
and employed by Franchisee in such Franchised Business (including leased
property and excluding such personal property that Franchisor specifically
declines to purchase) together with other assets used by Franchisee in
connection with the conduct of such Franchised Business, including, without
limitation, all real property, leases, and tenancies, equipment lease, rental
agreements in which seller is the lessor, other contracts and agreements (except
employment agreements) to which the seller is a party, all leasehold
improvements, furniture, fixtures, machinery, equipment and signs, inventories
of tires, fuel, supplies and parts on hand, all of which shall be determined by
Franchisor or its nominee on and after the closing date.




(4)

The seller’s transfer and conveyance shall be free and clear of all liens,
claims, and encumbrances and seller shall obtain and deliver to Franchisor or
its nominee on or before the closing date any and all consents of third parties
to the assignment or transfer of leases and contracts where such consent is
required to effectuate a valid transfer or assignment as aforesaid.




(5)

The total purchase price to be paid by Franchisor to Franchisee and accepted by
Franchisee pursuant to this Paragraph XIV.J shall be the lesser of (x) five (5)
times the average annual net income (after provision for income tax) of the
Franchised Business for the three (3) most recently completed fiscal years of
such Franchised Business, determined in accordance with generally accepted
accounting principles in effect in the Area of Responsibility or the United
States as determined by Franchisor, or one hundred percent (100%) of net
tangible asset value of the Franchised Business as of the date of sale,
whichever is greater; or (y) one hundred twenty five percent (125%) of the net
tangible asset value of the Franchised Business, as of the date of sale,
determined in accordance with generally accepted accounting principles in effect
in the Area of Responsibility or the United States as determined by Franchisor .
 In determining such purchase price pursuant to this Paragraph XIV.J(5), the
physical assets shall be depreciated at rates and in accordance with standard
accounting methods employed by Franchisor or its successor at the time
Franchisor or its nominee shall purchase the same, provided that such methods
are in accordance with generally accepted accounting principles in effect in the
Area of Responsibility or the United States as determined by Franchisor.  In
making calculations of net tangible asset value as of the date of sale, vehicles
and other physical assets which shall have been fully depreciated shall be
valued at the fair market value thereof as of the date of sale.  The value,
before depreciation, assigned to the Product Line to be sold and





D-3




--------------------------------------------------------------------------------







transferred hereunder, shall not exceed prices which were paid or which would
have been paid by Franchisor or its nominee in accordance with its customary
business practices for the same or comparable assets at the time and place when
purchased by Franchisee.  All other physical assets to be sold and transferred,
except real estate, shall be valued for the purposes hereof at seller’s cost
less depreciation calculated at rates as above set forth.  Real estate, if any,
shall be valued at the fair market value thereof, as of the date of sale.  No
value or payment shall be attributed to intangible assets, such as leases,
tenancies, equipment rental and lease agreements, and other contracts and
agreements.  Notwithstanding anything herein contained, if any asset to be sold
and transferred to Franchisor or its nominee pursuant hereto shall then be
subject to a right of purchase by Franchisee’s customer thereof, the price to be
paid by Franchisor or its nominee therefor shall in no event exceed the price at
which such customer is entitled to purchase the same.




K.

Franchisee shall take all steps necessary to transfer to Franchisor or its
designee all telephone numbers, facsimile and electronic communication lines,
used by it in the conduct of its Franchised Business, and, upon Franchisor’s
request, advise the telephone company and any third party service providers who
provide telephone number, facsimile and electronic communication lines used in
the Franchised Business that Franchisee has no further interest in such
telephone numbers, facsimile and electronic communication lines, and to approve
their transfer to Franchisor or its designee.




L.

Franchisee shall comply with the covenants contained in Paragraph XV. hereof.




XV.

COVENANTS




A.

Unless otherwise specified, the term “Franchisee” as used in this Paragraph XV.
shall include, collectively and individually, all Owners, officers and directors
of Franchisee and Franchisee shall cause such persons to execute such further
documents as Franchisor requires in its discretion in furtherance of this
requirement.




B.

Franchisee covenants that during the term of this Agreement, except as otherwise
expressly approved in writing by Franchisor, Franchisee’s Representative shall
devote a significant amount of his personal time, energy, and direction, and
Franchisee’s best efforts, to the management and operation of the Franchised
Business.  At Franchisor’s request, Franchisee shall furnish Franchisor with
information with respect to any other business activity of Franchisee.




C.

Franchisee acknowledges that the methods of doing business and other elements
comprising the System are unique and distinctive and have been developed by
Franchisor at great effort, time and expense; that Franchisee has regular and
continuing access to valuable confidential information, proprietary material,
and training regarding the System; and that Franchisee recognizes his obligation
to encourage the use of Hertz world-wide equipment rental services, to fully
develop the largest possible market for the Product Line within the Area of
Responsibility.  Franchisee accordingly agrees that, during the term of this
Agreement, Franchisee shall not, without the prior written consent of
Franchisor, either directly or indirectly, for himself, or through, on behalf
of, or in conjunction with any person, partnership, corporation, limited
liability company or other entity:





D-3




--------------------------------------------------------------------------------







(1)

Divert or attempt to divert any actual or prospective business or customer of
the business franchised hereunder, or of any other Equipment Rental Business
conducted under the System, to any competitor, by direct or indirect inducement
or otherwise (provided, however, that Franchisee’s obtainment of equipment from
competitive businesses that are approved by Franchisor or in the Manual or
otherwise in writing for the purposes of re-rental from the Franchised Business
will not be deemed a diversion of business under this Paragraph X.V.(C)(1));




(2)

Employ or seek to employ any person who is at that time employed by Franchisor,
or by any other franchisee of Franchisor, or otherwise directly or indirectly
seek to induce such person to leave his or her employment; or




(3)

Own, maintain, engage in, operate, conduct, solicit, have any interest in, or
provide any advisory or operational assistance to any other equipment renting
business similar to the Equipment Rental Business.




D.

Franchisee covenants that, without written consent of Franchisor, for a period
of one (1) year after the expiration or termination of this Agreement,
regardless of the cause of termination, Franchisee shall not, either directly or
indirectly, for himself or through, on behalf of, or in conjunction with any
other person, partnership, corporation, limited liability company or other
entity:




(1)

Employ or seek to employ any person who is at that time employed by Franchisor,
or by any other franchisee of Franchisor, or otherwise directly or indirectly
seek to induce such person to leave his or her employment; or




(2)

Own, maintain, engage in, operate, conduct, solicit, have any interest in, or
provide any advisory or operational assistance to any other equipment rental
business similar to the Equipment Rental Business:




(a)

Within the Area of Responsibility;




(b)

Within seventy-five (75) miles of the border of the Area of Responsibility;




(c)

Within the area of responsibility of any other System franchisee;




(d)

Within a ten (10) mile radius of the border of the area of responsibility of any
other System franchisee; or




(e)

Within a ten (10) mile radius of any Equipment Rental Business operated by
Franchisor or its Affiliates under the System.  




If Franchisee fails or refuses to abide by any of the foregoing covenants, and
Franchisor obtains enforcement in a judicial or arbitration proceeding, the
obligations under the breached covenant will be tolled during the period(s) of
time that the covenant is breached and/or Franchisor seeks to enforce it, and
will continue in effect for a period of one (1) year after the date of the order
enforcing the covenant.





D-3




--------------------------------------------------------------------------------







E.

Franchisee acknowledges that Franchisee’s violation of the terms of this
Paragraph XV. would result in irreparable injury to Franchisor for which no
adequate remedy at law may be available, and Franchisee, accordingly, consents
to the issuance of an injunction prohibiting any conduct by Franchisee in
violation of the terms of this Paragraph XV.  Franchisor may further avail
itself of any other legal or equitable rights and remedies which it may have
under this Agreement or otherwise.




F.

Franchisee expressly agrees that the existence of any claim it may have against
Franchisor, whether or not arising from this Agreement, shall not constitute a
defense to the enforcement by Franchisor of the covenants in this Paragraph XV.




G.

It is agreed that each of the foregoing covenants and the subjects thereof shall
be construed as being independent of any other covenant, subpart or provision of
this Agreement.  If all or any portion of a covenant in this Paragraph XV. is
held unreasonable or unenforceable by a court or agency having valid
jurisdiction in a final decision to which Franchisor is a party, Franchisee
expressly agrees to be bound by any lesser covenant subsumed within the terms of
such covenant that imposes the maximum duty permitted by law, as if the
resulting covenant were separately stated in and made a part of this Paragraph
XV.




H.

Franchisee understands and acknowledges that Franchisor shall have the right, in
its sole discretion, to reduce the scope of any covenant or subpart thereof set
forth in this Paragraph XV. without Franchisee’s consent, effective immediately
upon notice by Franchisor, and Franchisee agrees that it shall comply forthwith
with any covenant as so modified, which shall be fully enforceable
notwithstanding any other provision of this Agreement.




I.

This Paragraph XV. shall not apply to any ownership by Franchisee of less than a
one percent (1%) beneficial interest of the outstanding equity securities of any
publicly held corporation.




XVI.

TAXES, LAWS, PERMITS, AND INDEBTEDNESS




A.

Liability for payment of taxes shall be as follows:




(1)

Franchisee acknowledges that this Agreement contemplates that Franchisor will
not be responsible for any taxes with respect to any transactions or payments
contemplated by or pursuant to this Agreement except as provided in this
Paragraph XVI.A.




(2)

Any and all franchise, real and personal property, sales and use, retailers,
occupational, gross receipts, value added, turnover, net income, and any other
taxes, charges, or assessments of any nature whatsoever relating directly or
indirectly to the operation of the Franchised Business, the equipment contained
therein or services provided thereby, or the revenues derived therefrom, shall
be the liability and responsibility of Franchisee without diminution of the
payments otherwise payable to Franchisor under this Agreement and Franchisee
shall pay all such taxes, charges, or assessments directly to the appropriate
taxing authority when due (excluding payments which are disputed in good faith,
provided that, at Franchisor’s request, Franchisee shall, at its sole cost and
expense, place a reasonable bond for such payments).








D-3




--------------------------------------------------------------------------------







(3)

Income taxes imposed on income paid to a non-resident shall be Franchisor's
liability. At the option of Franchisor, or if Franchisee is legally required to
withhold such taxes, payments to Franchisor shall be net of such taxes, provided
an official receipt for payment thereof by Franchisee is furnished to Franchisor
at the time payment hereunder is made to Franchisor.  Franchisee shall pay any
penalties, interest and expenses incurred or assessed as a result of
Franchisee's failure to withhold such taxes or to timely remit them to the
appropriate authority. Franchisee will fully and promptly cooperate with
Franchisor to provide such information and records as Franchisor may request in
connection with any application by Franchisor to any taxing authority with
respect to the tax credits, exemptions or refunds available for any withholding
of taxes paid or payable by Franchisee.  




(4)

Each payment to be made by Franchisee under this Agreement shall be made free
and clear of, and without reduction for, any consumption, value added, sales or
similar taxes; and in the event any such taxes on payments to Franchisor are
imposed or withheld, Franchisee shall increase each payment to ensure that
Franchisor shall receive each payment as if no such taxes were paid or withheld.




B.

Franchisee acknowledges that it is responsible for and shall pay to the
appropriate authority any and all payroll tax, unemployment tax, unemployment
compensation contribution, disability benefit payments, insurance costs, and any
other assessments or charges which relate directly or indirectly to the
employment by Franchisee of employees to operate the Franchised Business.




C.

In the conduct and operation of the Franchised Business, Franchisee shall fully
comply with all applicable laws, including:




(1)

All applicable laws, rules and regulations, and shall timely obtain and maintain
any and all permits, certificates, or licenses necessary for the full and proper
conduct of the Franchised Business, including, without limitation, licenses to
do business and fictitious name registrations, sales tax permits, zoning
permits, fire clearances.




(2)

All applicable laws related to the access by people with disabilities regarding
the construction, design and operation of the Franchised Premises.




(3)

All applicable anti-terrorism laws.  Further, Franchisee certifies, represents
and warrants that neither Franchisee nor any of its affiliates or Owners is a
Restricted Person.  For the purpose of this Agreement, “Restricted Persons”
shall mean any of the following:  (1) the government of any country that is
subject to an embargo imposed by the United States government; (2) entities
located in, or organized under, the laws of any country that is subject to an
embargo imposed by the United States government; (3) individuals that ordinarily
reside in any country that is subject to an embargo imposed by the United States
government; or (4) persons identified from time to time by any government or
legal authority under applicable laws as a person with whom dealings and
transactions by Franchisor and/or its Affiliates are prohibited or restricted,
including persons designated on the U.S. Department of the Treasury’s Office of
Foreign Assets Control (OFAC) List of Specially Designated Nationals and Other
Blocked Persons (including terrorists and narcotics traffickers), and similar
restricted party listings, including those maintained by other governments
pursuant to applicable United








D-3




--------------------------------------------------------------------------------







Nations, regional or national trade or financial sanctions.




(4)

All applicable laws pertaining to the privacy of consumer, employee, and
transactional information (“Privacy Laws”).  Franchisee shall comply with
Franchisor’s standards and policies pertaining to privacy information as set
forth in the Manual or otherwise in writing by Franchisor.  If there is a
conflict between Franchisor’s standards and policies and the Privacy Laws,
Franchisee shall:  (i) comply with the requirements of the Privacy Laws; (ii)
immediately give Franchisor written notice of such conflict; and (iii) promptly
and fully cooperate with Franchisor’s and its counsel in determining the most
effective way, if any, to meet Franchisor’s standards and policies pertaining to
privacy information.  




(5)

The United States Foreign Corrupt Practices Act, 15 U.S.C. §78dd-2 (“FCPA”) and
all applicable laws of similar effect or nature.  In particular, Franchisee
understands the FCPA’s prohibition of the payment or the gift of any item of
value, either directly or indirectly, by a company organized under the laws of
the United States of America or any of its states to an official, employee, or
officer of, or person acting in an official capacity for, a government or
international organization for the purpose of influencing any action or
decision, or inducing him to use his influence with the government or
organization in a manner contrary to his position or creating an improper
advantage to assist Franchisor (or any agent, Affiliate or representative) in
obtaining or retaining business for, with, or in that country or organization or
directing business to any person.  Further, Franchisee represents and warrants
that Franchisee and its affiliates do and shall comply with all applicable legal
requirements and Franchisor’s policies against corrupt business practices,
against money laundering and against facilitating or supporting persons who
conspire to commit crimes or acts of terror against any person or government.




D.

In the event of any bona fide dispute as to liability for taxes assessed or
other indebtedness, Franchisee may contest the validity or the amount of the tax
or indebtedness in accordance with procedures of the taxing authority or
applicable law; however, in no event shall Franchisee permit a tax sale or
seizure by levy of execution or similar writ or warrant, or attachment by a
creditor, to occur against the premises of the Franchised Business, or any
improvements thereon.




XVII.

INDEPENDENT CONTRACTOR AND INDEMNIFICATION




A.

It is understood and agreed by the parties hereto that this Agreement does not
create a fiduciary relationship between them; that Franchisee shall be an
independent contractor; and that nothing in this Agreement is intended to
constitute either party an agent, legal representative, subsidiary, joint
venturer, partner, employee, or servant of the other for any purpose whatsoever.
 Franchisor and Franchisee acknowledge and agree that Franchisee is not a
commercial agent of Franchisor or otherwise in relation to the System under any
commercial agency/distributor law (or any similar law) in effect in the Area of
Responsibility (if any) and Franchisee agrees not to present this Agreement for
registration or recording with any governmental agency in connection with any
such law.




B.

It is understood and agreed that nothing in this Agreement authorizes Franchisee
to make any contract, agreement, warranty, or representation on Franchisor’s
behalf, or to incur








D-3




--------------------------------------------------------------------------------







any debt or other obligation in Franchisor’s name; and that Franchisor shall in
no event assume liability for, or be deemed liable hereunder as a result of, any
such action, or by reason of any act or omission of Franchisee in its conduct of
the Franchised Business, or any claim or judgment arising therefrom against
Franchisee.




C.

Franchisee shall indemnify and hold Franchisor (and its Affiliates, and
employees, officers and directors thereof) harmless from and against any and all
liabilities, claims, actions, fines, damages, losses, costs, and expenses
(including reasonable attorneys’ fees) arising out of, caused by or connected
directly or indirectly with the operation of the Franchised Business, or the
performance or nonperformance of Franchisee’s obligations hereunder,
irrespective of whether such claims or suits shall be against Franchisor solely
or as a defendant with Franchisee and/or other parties, and irrespective of
whether any such claims or suits allege negligence on the part of Franchisor,
and regardless of the jurisdictions in which any such claims or suits may be
brought.




XVIII.

APPROVALS AND WAIVERS




A.

Whenever this Agreement requires the prior approval or consent of Franchisor,
Franchisee shall make a timely written request to Franchisor therefor, and such
approval or consent shall be obtained in writing.  Franchisor will also
consider, in its sole discretion, other reasonable requests individually
submitted in writing by Franchisee for Franchisor’s consent to a waiver of any
obligation imposed by this Agreement.




B.

Franchisor makes no warranties or guarantees upon which Franchisee may rely, and
assumes no liability or obligation to Franchisee, by providing any waiver,
approval, consent or suggestion to Franchisee in connection with this Agreement,
or by reason of any neglect, delay or denial of any request therefor.




C.

No failure of Franchisor to execute any power reserved to it by this Agreement,
or to insist upon strict compliance by Franchisee with any obligation or
condition hereunder, and no custom or practice of the parties at variance with
the terms hereof, shall constitute a waiver of Franchisor’s right to demand
exact compliance with any of the terms herein.  Waiver by Franchisor of any
particular default by Franchisee shall not affect or impair Franchisor’s rights
with respect to any subsequent default of the same, similar or different nature,
nor shall any delay, forbearance or omission of Franchisor to exercise any power
or right arising out of any breach or default by Franchisee of any of the terms,
provisions or covenants hereof, affect or impair Franchisor’s right to exercise
the same, nor shall such constitute a waiver by Franchisor of any right
hereunder, or the right to declare any subsequent breach or default and to
terminate this license prior to the expiration of its term.  Subsequent
acceptance by Franchisor of any payments due to it hereunder shall not be deemed
to be a waiver by Franchisor of any preceding breach by Franchisee of any terms,
covenants or conditions of this Agreement.




XIX.

NOTICES




Any notice required or permitted to be given pursuant to this Agreement shall be
in writing and shall be effective on the earlier of: (a) one business day after
it is sent by a commercially recognized (e.g., FedEx or UPS) or postal service
next business day delivery








D-3




--------------------------------------------------------------------------------







service; or (b) the fifth (5th) business day after it is sent by registered air
mail (return receipt requested) to the appropriate party at the following notice
address, or such other notice address as may be designated by the party to be
notified.




The Franchisor’s notice address is:




Franchise Development Manager

Hertz Equipment Rental Corporation

225 Brae Boulevard

Park Ridge, New Jersey  07656

U.S.A




Franchisor’s agent for service of process in the State of New York (USA):




CT Corporation Systems

111 Eighth Avenue

New York, New York 10011

U. S. A.




The Franchisee’s notice address is:




Mongolia Equipment Rental Corporation

2300 W. Sahara Ave

Suite 800

Las Vegas, NV 89102

USA




With additional notice to be sent to:




Hogan Lovells (Ulaanbaatar) LLC

Suite 401, New Century Plaza

Sukhbaatar District, 1st Khoroo

Chinggis Avenue-15

Ulaanbaatar 211213

Mongolia

 

The notice addresses hereby given may be changed at any time by either party
through written notice to the other.  




XX.

ENTIRE AGREEMENT




This Agreement, when fully executed, shall supersede and cancel any and all
prior and existing agreements, understandings, representations, or statements
either oral or in writing, between the parties hereto with respect to the
subject matter hereof, and contains all of the covenants and agreements between
the parties with respect to the subject matter hereof.  Any amendment or
modification of this Agreement is invalid unless made in writing, specifies with





D-3




--------------------------------------------------------------------------------







particularity the nature of such modification or amendment, and is signed by the
parties hereto.  Franchisee acknowledges that neither Franchisor nor anyone on
behalf of Franchisor has made any representations, inducements, promises or
agreements, orally or otherwise, respecting the subject matter of this Agreement
which are not embodied herein, and that no other representations induced
Franchisee to execute this Agreement.




XXI.

SEVERABILITY AND CONSTRUCTION




A.

Each paragraph, part, term, and/or provision of this Agreement shall be
considered severable; and if, for any reason, any paragraph, part, term, and/or
provision herein is determined to be invalid and contrary to, or in conflict
with, any existing or future law or regulation by a court or agency having valid
jurisdiction, such shall not impair the operation of, or have any other effect
upon, such other paragraphs, parts, terms, and/or provisions of this Agreement
as may remain otherwise intelligible, and the latter shall continue to be given
full force and effect and bind the parties hereto; and such invalid paragraphs,
parts, terms, and/or provisions shall be deemed not to be a part of this
Agreement.




B.

Except as specified to the contrary herein, nothing in this Agreement is
intended, nor shall be deemed, to confer upon any person or legal entity other
than Franchisor or Franchisee, and such of their respective successors and
assigns as may be contemplated by Paragraph XII. hereof, any rights or remedies
under or by reason of this Agreement.




C.

All captions in this Agreement are intended solely for the convenience of the
parties, and none shall be deemed to affect the meaning or construction of any
provision hereof.




D.

All references herein in the singular shall be construed to include the plural
where applicable, and the masculine to include the neuter gender; and all
covenants, agreements, and obligations herein assumed by Franchisee shall be
deemed to be joint and several covenants, agreements, and obligations of the
several persons named herein as Franchisee.




E.

This Agreement may be executed in triplicate, and each copy so executed shall be
deemed an original.




XXII.

DISPUTE RESOLUTION




A.

COSTS AND ATTORNEYS’ FEES




If Franchisor incurs costs and expenses due to Franchisee’s failure to pay when
due amounts owed to Franchisor, to submit when due any reports, information, or
supporting records, or otherwise comply with this Agreement, Franchisee agrees,
whether or not Franchisor initiates any action or proceeding, to reimburse
Franchisor for all of the costs and expenses that Franchisor incurs, including,
without limitation, reasonable accounting, attorneys’, arbitrators’ and related
fees.








D-3




--------------------------------------------------------------------------------







B.

GOOD FAITH EFFORTS TO RESOLVE DISPUTE




Prior to the initiation of any arbitration proceeding set forth in Paragraph
XXII.C., below, any dispute shall first be discussed in a face-to-face meeting
between Franchisee and a corporate representative of Franchisor, each authorized
to make binding commitments on behalf of their respective parties.  This meeting
shall be held in person at Franchisor’s then current headquarters (presently in
Park Ridge, New Jersey) and within thirty (30) days after the date of written
notice given by either Franchisee or Franchisor to the other proposing such a
meeting, unless Franchisor and Franchisee agree otherwise.  Franchisor and
Franchisee agree that the written notice proposing such a meeting shall be
subject to, and shall be dated prior to the expiration of the limitations period
set forth in Paragraph XXII.G. below.




C.

ARBITRATION




Franchisee and Franchisor agree that all controversies, disputes, or claims
between Franchisor and/or Franchisor’s Affiliates (and their respective equity
holders, officers, directors, agents, and/or employees) and Franchisee and/or
Franchisee’s affiliates (and their respective owners, officers, directors,
agents, guarantors, and/or employees), if any, arising out of or related to:




(1)

This Agreement or any other agreement between Franchisor and Franchisee;




(2)

Franchisor’s relationship with Franchisee; or




(3)

The scope and validity of this Agreement or any other agreement between
Franchisor and Franchisee or any provision of such agreements (including, but
not limited to, the validity and scope of the arbitration obligations under this
Paragraph, which the parties acknowledge is to be determined by an arbitrator
and not a court);




shall be submitted for binding arbitration, on demand of either party, to the
International Center for Dispute Resolution (“ICDR”).  The arbitration
proceedings shall be conducted by one arbitrator and, except as this Paragraph
otherwise provides, according to the then-current international arbitration
rules of the ICDR. The arbitration panel shall consist of one (1) arbitrator,
unless the claim amount exceeds ten million dollars ($10,000,000) in which case
there shall be three (3) arbitrators.  The arbitrators shall have a minimum of
ten (10) years international licensing or commercial transaction experience. All
proceedings shall be conducted in the City of New York, New York, U.S.A.  The
language of the arbitration shall be English.  All matters relating to
arbitration shall be governed by the Federal Arbitration Act (9 U.S.C. §§ 1 et
seq.).  Notwithstanding any other provision of this Paragraph XXII to the
contrary, judgment upon the arbitrator’s award may be entered in any court of
competent jurisdiction.  Each of the parties hereby waives all objections which
it may have at any time to the laying of venue of any proceedings brought in
such courts, waives any claim that such proceedings have been brought in an
inconvenient forum and further waives the right to object with respect to such
proceedings that any such court does not have jurisdiction over such party.








D-3




--------------------------------------------------------------------------------







The arbitrator shall have the right to award or include in his or her award any
relief which he or she deems proper including, but not limited to, money damages
(with interest on unpaid amounts from the date due), specific performance,
injunctive relief, and attorneys’ fees and costs, provided that the arbitrator
may not declare any Proprietary Marks generic or otherwise invalid or, except as
expressly provided in Paragraph XXII.F. below, award any punitive or exemplary
damages against either party which such damages the parties hereby expressly
waive to the fullest extent permitted by law.




Other than as may be required by law, the entire arbitration proceeding
(including, but not limited to, any rulings, decisions or orders of the
arbitrator) shall remain confidential and not be disclosed to anyone other than
the parties to this Agreement.




Franchisor and Franchisee agree to be bound by the provisions of any limitation
on the period of time in which claims must be brought under applicable law or
this Agreement, whichever expires earlier.  Franchisor and Franchisee further
agree that, in any arbitration proceeding, each shall submit or file any claim
which would constitute a compulsory counterclaim (as defined by Rule 13 of the
Federal Rules of Civil Procedure) within the same proceeding as the claim to
which it relates.  Any claim which is not submitted or filed as required is
forever barred.  The arbitrator may not consider any settlement discussions or
settlement offers that might have been made by either Franchisor or Franchisee.
 Franchisor reserves the right, but has no obligation, to advance Franchisee’s
share of the costs of any arbitration proceeding in order for such arbitration
proceeding to take place and by doing so shall not be deemed to have waived or
relinquished Franchisor’s right to seek the recovery of those costs in
accordance with Paragraph XXII.A.




Franchisor and Franchisee agree that arbitration shall be conducted on an
individual, not a class-wide, basis and that an arbitration proceeding between
Franchisor and/or Franchisor’s Affiliates (and their respective equity holders,
officers, directors, agents, and/or employees) and Franchisee and/or
Franchisee’s affiliates (and their respective owners, officers, directors,
agents, guarantors, and/or employees), if any, may not be consolidated with any
other arbitration proceeding between Franchisor and any other person.
 Notwithstanding the foregoing or anything to the contrary in this Paragraph, if
any court or arbitrator determines that all or any part of the preceding
sentence is unenforceable with respect to a dispute that otherwise would be
subject to arbitration under this Paragraph XXII.C., then the parties agree that
this arbitration clause shall not apply to that dispute and that such dispute
shall be resolved in a judicial proceeding in accordance with this Paragraph
XXII (excluding this Paragraph XXII.C.).




Despite Franchisor’s and Franchisee’s agreement to arbitrate, Franchisor and
Franchisee shall each have the right to seek (in a proper case only) temporary
restraining orders and temporary or preliminary injunctive relief from a court
of competent jurisdiction, provided that the underlying claim is
contemporaneously submitted for arbitration on the merits pursuant to this
Paragraph XXII.C., provided further that for controversies, claims or disputes
related to the Proprietary Marks, the covenants at Paragraph XV of this
Agreement or any confidentiality obligations under this Agreement neither
Franchisor nor Franchisee shall be required to simultaneously submit the
underlying claim for arbitration on the merits and shall have the right








D-3




--------------------------------------------------------------------------------







to seek relief (including, without limitation, temporary restraining orders,
temporary, preliminary or permanent injunctive relief or other equitable
remedies) from a court of competent jurisdiction.




The provisions of this Paragraph XXII.C. are intended to benefit and bind
Franchisor and/or Franchisor’s Affiliates (and their respective equity holders,
officers, directors, agents, and/or employees) and Franchisee and/or
Franchisee’s affiliates (and their respective owners, officers, directors,
agents, guarantors, and/or employees), if any, and shall continue in full force
and effect subsequent to and notwithstanding this Agreement’s expiration or
termination.




D.

GOVERNING LAW




ALL MATTERS RELATING TO ARBITRATION SHALL BE GOVERNED BY THE FEDERAL ARBITRATION
ACT (9 U.S.C. §§ 1 ET SEQ.).  EXCEPT TO THE EXTENT GOVERNED BY THE FEDERAL
ARBITRATION ACT, THE UNITED STATES TRADEMARK ACT OF 1946 (LANHAM ACT, 15 U.S.C.
SECTIONS 1051 ET SEQ.), OR OTHER FEDERAL LAW, THIS AGREEMENT, THE LICENSE, AND
ALL CLAIMS ARISING FROM THE RELATIONSHIP BETWEEN FRANCHISOR  AND FRANCHISEE
SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO ITS CONFLICT OF LAWS RULES.  NOTHING IN
THIS PARAGRAPH XXII.D IS INTENDED BY THE PARTIES TO SUBJECT THIS AGREEMENT TO
ANY FRANCHISE OR SIMILAR LAW, RULE, OR REGULATION TO WHICH THIS AGREEMENT WOULD
NOT OTHERWISE BE SUBJECT, AND NO SUCH LAW, RULE OR REGULATION SHALL APPLY UNLESS
ITS JURISDICTIONAL, DEFINITIONAL AND OTHER REQUIREMENTS ARE MET INDEPENDENTLY
WITHOUT REFERENCE TO THIS PARAGRAPH.




E.

WAIVER OF PUNITIVE DAMAGES




EXCEPT FOR FRANCHISEE’S OBLIGATION TO INDEMNIFY FRANCHISOR FOR THIRD PARTY
CLAIMS UNDER PARAGRAPH XVII.C., FRANCHISOR AND FRANCHISEE WAIVE TO THE FULLEST
EXTENT PERMITTED BY LAW ANY RIGHT TO OR CLAIM FOR ANY PUNITIVE OR EXEMPLARY
DAMAGES AGAINST THE OTHER AND AGREE THAT, IN THE EVENT OF A DISPUTE BETWEEN
FRANCHISOR AND FRANCHISEE, EACH PARTY SHALL BE LIMITED TO EQUITABLE RELIEF AND
TO RECOVERY OF ANY ACTUAL DAMAGES IT SUSTAINS.




F.

LIMITATIONS OF CLAIMS




Except for claims arising from Franchisee’s non-payment or underpayment of
amounts Franchisee owes Franchisor, any and all claims and actions arising out
of or relating to this Agreement brought by either party against the other,
whether in an arbitration or in a legal action, shall be commenced within the
time period in which claims shall be brought under applicable law, or one (1)
year from the occurrence of the facts giving rise to such claim or








D-3




--------------------------------------------------------------------------------







action, whichever expires earlier, or such claim or action shall be barred;
provided, however, that the one-year period for commencing an arbitration shall
be tolled for a period not to exceed thirty (30) days while the parties seek to
resolve the dispute under Paragraph XXII.B. if the notice required under
Paragraph XXII.B. is given prior to the expiration of the one (1) year period
referred to in this Paragraph XXII.G.




G.

RIGHTS OF PARTIES ARE CUMULATIVE




Franchisor’s and Franchisee’s rights under this Agreement are cumulative, and
Franchisor’s or Franchisee’s exercise or enforcement of any right or remedy
under this Agreement shall not preclude Franchisor’s or Franchisee’s enforcement
of any other right or remedy that Franchisor or Franchisee are entitled by law
to enforce.




XXIII.

ACKNOWLEDGMENTS




A.

Franchisee acknowledges that it has conducted an independent investigation of
the business franchised hereunder, and recognizes that the business venture
contemplated by this Agreement involves business risks and that its success will
be largely dependent upon the ability of Franchisee as an independent
businessperson.  Franchisor expressly disclaims the making of, and Franchisee
acknowledges that it has not received, any warranty or guarantee, express or
implied, as to the potential volume, profits or success of the business venture
contemplated by this Agreement.




B.

Franchisee acknowledges that it has received, read and understood this Agreement
and the Exhibits hereto; that Franchisor has fully and adequately explained the
provisions of each to Franchisee’s satisfaction; and that Franchisor has
accorded Franchisee ample time and opportunity to consult with advisors of
Franchisee’s own choosing about the potential benefits and risks of entering
into this Agreement.  




XXIV.

 MISCELLANEOUS




A.

This Agreement shall not become binding upon Franchisor until approved, accepted
and executed by its President or any Vice President.   To facilitate the
execution of this Agreement by geographically separated parties, it may be
executed in two or more counterparts, all of which shall constitute one
agreement.  The execution by one party of any counterpart shall be sufficient
execution by that party whether or not the same counterpart has been executed by
any other party.  This Agreement shall become effective when each party has
signed at least one counterpart.  All facsimile executions shall be treated as
originals for all purposes.  The parties shall do and cause to be done all such
acts, matters and things and shall execute and deliver all such documents and
instruments as shall be required to enable the parties to perform their
respective obligations under, and to give effect to the transactions
contemplated by, this Agreement. Without limiting the foregoing, with respect to
any power of attorney granted by this Agreement which would be required to be in
a specific form, translated into another language or executed in a particular
manner for it to be binding and enforceable in any country, Franchisee agrees to
execute in the required form and manner a separate power of attorney meeting all
such legal requirements to ensure enforceability.








D-3




--------------------------------------------------------------------------------







B.

This Agreement shall be approved by, and/or registered or recorded with, such
governmental authorities, as determined by Franchisor in its discretion.
 Franchisor and Franchisee agree (a) to cooperate with each other in connection
with any dealings with all governmental authorities relating to this Agreement,
 (b) that neither shall submit any information to governmental authorities with
respect to this Agreement without the other’s prior written approval which
approval shall not be unreasonably withheld, and (c) the parties shall share
equally the expenses of obtaining approval of,  and/or registering or recording
this Agreement,  and any amendment hereto or thereto,  including all legal and
other professional expenses (including translation expenses and disbursements),
 with the appropriate governmental authorities (except as provided in Paragraph
VI.A. (9) above).  If such governmental agency should require the alteration or
modification of any term or condition of this Agreement or of the performance of
the parties hereunder, and if Franchisor considers the requested alteration or
modification to be material and adverse to Franchisor, then Franchisor may
terminate this Agreement by giving written notice to this effect to Franchisee
within sixty (60) days of notice of such governmental requirement.




C.

This Agreement has been executed in English.  If executed in a local language,
the English version will control for all purposes, including any controversies,
disputes or claims that will be resolved by arbitration or other legal
proceeding.  If, in either case, a version translated into local language is
required, Franchisee will prepare the translation, provided that Franchisor
retains the right to approve such translation.  All communication between
Franchisor and Franchisee will be in English.  If translation of any
communication into local language is required, Franchisee is responsible for any
costs incurred to accomplish this, including any cost Franchisor incurs in order
to verify that a translation provided by Franchisee is accurate.  Franchisee
acknowledges that any translation, whether commissioned or paid for by
Franchisor or Franchisee, shall be the property of Franchisor and constitute a
part of Franchisor’s confidential information.  Franchisee shall execute any
assignments or other documents necessary to effect Franchisor’s ownership of
such translations.




D.

Except as otherwise expressly provided herein, neither party shall be liable for
loss or damage or deemed to be in breach of this Agreement if its failure to
perform its obligations results from:  (a) windstorms, rains, floods,
earthquakes, typhoons, mudslides or other similar natural causes; (b) fires,
strikes, embargoes, war, terrorist acts, or riots; or (c) acts of  government,
or (d) any other event or cause beyond the reasonable control of the party
affected (“Force Majeure”).  Any delay resulting from any of such causes, other
than a Political Event, shall extend performance accordingly or excuse
performance, in whole or in part, as may be reasonable, except that no such
cause shall excuse payment of amounts owed at the time of such occurrence or
payment of amounts due to Franchisor subsequent to such occurrence.
 Notwithstanding the foregoing, if any Force Majeure continues for more than
ninety (90) days, Franchisor shall have the right to terminate this Agreement in
its entirety.




E.

The parties shall cooperate with each other on all press releases and other
public statements relating to this Agreement and marketing, promotional, and
solicitation materials relating to this Agreement.  Neither party shall issue
any press release or other public statement relating to this Agreement without
the prior written approval of the other party, except for any public statement
required under applicable laws (including reporting requirements applicable to
public companies).  With respect to any public statement required under
applicable laws





D-3




--------------------------------------------------------------------------------







(including reporting requirements applicable to public companies), the issuing
party shall provide the other party with a reasonable opportunity to review and
comment upon any such statement prior to its issuance.




F.

Simultaneously with Franchisee’s execution of this Agreement, Franchisee shall
cause the Guaranty and Undertaking attached to this Agreement as Exhibit D to be
executed by the Owner or other party approved by Franchisor.




G.

All obligations under this Agreement, which expressly or by their nature survive
the expiration or termination of this Agreement, shall continue in full force
and effect until they are satisfied in full or by their nature expire.




H.

Franchisee shall execute a general release, in a form satisfactory to
Franchisor, of any and all claims against Franchisor and its Affiliates and
their officers, directors and employees, in their corporate and individual
capacities, for claims arising before the signing of this Agreement, including,
without limitation, claims arising under all local laws, rules, and ordinances.




IN WITNESS WHEREOF, the parties hereto have duly executed these presents, on the
day and year first above written in this Agreement.







[signature page follows]





















































D-3




--------------------------------------------------------------------------------










HERTZ EQUIPMENT RENTAL CORPORATION

MONGOLIA EQUIPMENT RENTAL
CORPORATION

(FRANCHISOR)







(FRANCHISEE)

BY: /s/ Naren Srinivasan

BY: /s/ Gary Kucher

TITLE: Vice President,

             Strategy and Corporate Development

TITLE: CEO







CONSENT BY HERTZ SYSTEM, INC.




Hertz System, Inc., a Delaware, U.S.A., corporation having its principal office
in Park Ridge, New Jersey, U.S.A., in consideration of the execution of the
foregoing Agreement by the Franchisee named therein and the performance by such
Franchisee of its obligations thereunder, hereby agrees to permit Franchisee,
during the term of said Agreement, to use in the conduct of the Franchised
Business, the Proprietary Marks (as defined therein) in accordance with the
terms of said Agreement, PROVIDED THAT Franchisee shall not use, cause to be
used, or attempt to use any Proprietary Marks, including the name "Hertz", as a
corporate or other business name or as any part of a corporate or business name,
or to purchase, sell, license or register vehicles or equipment under a name
that includes any Proprietary Marks, including the name "Hertz," in any manner
whatsoever.




IN WITNESS WHEREOF, Hertz System, Inc. has duly executed and delivered this
Consent this 21 day of March, 2013.




HERTZ SYSTEM, INC.




By: /s/ Naren Srinivasan

       Vice President























D-3


